Exhibit 10.2

FIRST AMENDMENT TO LEASE

          THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made as of this
15th day of January, 2008, by and between HILL MANAGEMENT SERVICES, INC., a
Maryland corporation, agent for the owner (“Landlord”), and PRACTICE MANAGEMENT
PARTNERS, INC., a Maryland corporation (“Tenant”).

Recitals

          A. Landlord and Tenant entered into a Lease dated April 12, 2007 (the
“Lease”), for Suite LL4, 500 and 600 deemed to consist of 29,935 square feet
(the “Initial Leased Premises”), which has an address of 11350 McCormick Road,
Hunt Valley, Maryland 21031 in Executive Plaza IV in Baltimore County, Maryland
(the “Property”).

          B. Landlord and Tenant now desire to amend certain provisions of the
Lease to provide Tenant with additional office space in the Property.

Agreements

          NOW, THEREFORE, in consideration of the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:

          Section 1. Amendment of Lease. The provisions of the Lease are amended
as follows:

          1.1. Leased Premises. Commencing June 1, 2010, the Leased Premises
shall be deemed to consist of 33,482 square feet, and shall be comprised of the
Initial Leased Premises and an additional 3,547 square feet known as Suite 702
of the Property (the “Additional Leased Premises”). The Additional Leased
Premises are more particularly depicted as outlined in red on Exhibit A,
attached hereto and made a part hereof.

          1.2. Rent. Commencing on June 1, 2010, Tenant shall pay to Landlord
annual basic rent of Six Hundred Eighty-Six Thousand Three Hundred Eighty-One
and 00/100 Dollars ($686,381.00), payable in equal monthly installments of
Fifty-Seven Thousand One Hundred Ninety-Eight and 42/100 Dollars ($57,198.42).
Commencing June 1, 2011, and for each succeeding lease year thereafter, the
annual basic rent shall be increased to an amount equal to 103% of the annual
basic rent for the immediately preceding lease year as set forth in Section 2.C.
of the Lease. The Expiration Date of the Initial Lease Term as detailed in
Section 1.A. of the Lease shall remain unchanged.

          1.3. Tenant’s Proportionate Share. Commencing June 10, 2010, Tenant’s
Proportionate Share, as defined in Section 2.E. of the Lease, shall be amended
to delete 23.98% and substitute, in lieu thereof, 26.82%. Tenant’s Proportionate
Share is based upon the relationship between the square footage of the Leased
Premises (approximately 33,482 square feet) and the total square footage in the
Property (approximately 124,838 square feet) or 26.82% (“Tenant’s Proportionate
Share”).

          1.4. Right Of First Refusal. Commencing June 1, 2010, the term First
Refusal Space as defined in Section 28. of the Lease, shall be amended to delete
“all contiguous office space to the Leased Premises” and substitute, in lieu
thereof, “all office space on Floors 1 through 7”. All other terms and
conditions of Section 28. of the Lease shall remain in full force and effect.

          Section 2. Titles of Sections. The section titles used in this
Amendment are for convenience of reference only, and shall not constitute a part
of this Amendment nor shall they affect the meaning, construction or effect of
this Amendment or the Lease.

          Section 3. Definitions. Unless otherwise set forth in this Amendment,
all capitalized terms shall have the same meaning ascribed to them in the Lease.

1

--------------------------------------------------------------------------------




          Section 4. Interpretation. All other terms, covenants and conditions
of the Lease shall remain unchanged and continue in full force and effect except
as such terms, covenants and conditions have been amended or modified by this
Amendment, and this Amendment shall, by this reference, constitute a part of the
Lease.

          Section 5. Representations. Tenant hereby represents and warrants to
Landlord that, as of the date hereof, it (i) is the sole legal and beneficial
owner of all of the right, title and interest granted to it by the provisions of
the Lease, (ii) has not sold, transferred or encumbered any or all of such
right, title or interest, and (iii) has the full and sufficient right at law and
in equity to execute and deliver this Amendment as the owner of such right,
title, and interest, without the necessity of having any other person’s consent
thereto or joinder therein.

          Section 6. Successors and Assigns. This Amendment and the terms,
covenants and conditions herein contained shall inure to the benefit of and be
binding upon Landlord and its successors and assigns, and Tenant and its
permitted successors and assigns.

          IN WITNESS WHEREOF, Landlord and Tenant have caused this Amendment to
be duly executed under seal on their behalf by their duly authorized
representative, as of the date first above written.

 

 

 

 

WITNESS/ATTEST:

Landlord:

 

 

 

 

 

 

HILL MANAGEMENT SERVICES, INC.
agent for the owner

 

 

 

 

(ILLEGIBLE) [d76027003.jpg]

By:

-s- Anthony E. Giulio [d76027001.jpg]

(SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Anthony E. Giulio, President

 

 

 

 

 

 

Date:

 1/25/08

 

 

 

 

 

WITNESS/ATTEST:

Tenant:

 

 

 

 

 

-s- John J. Robison [d76027004.jpg]

PRACTICE MANAGEMENT PARTNERS, INC.

 

 

 

 

By:

-s- Don Good [d76027002.jpg]

(SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Don Good, CEO

 

 

 

 

 

 

Date:

 1/15/08

 

2

--------------------------------------------------------------------------------




LANDLORD’S CONSENT TO FIRST AMENDMENT TO SUBLEASE

          This Landlord’s Consent To First Amendment to Sublease (this “Sublet
Consent”) is made as of this 15th day of January, 2008 by and among HILL
MANAGEMENT SERVICES, INC., a Maryland corporation, agent for the owner (the
“Landlord”), REHABCARE GROUP, INC., a Delaware corporation (“Tenant”) and
PRACTICE MANAGEMENT PARTNERS, INC., a Maryland corporation (“Subtenant”).

          WHEREAS, pursuant to that certain Office Lease agreement (the “Lease”)
dated October 23, 2003 by and between Landlord, as landlord, and Symphony Health
Services, LLC (“Symphony”), as tenant, (as amended by First Amendment to Lease
dated February 25, 2004 by and between Landlord and Symphony, as transferred by
Symphony to Sublessor through a Purchase and Sale Agreement dated May 3, 2006,
as approved by the Landlord per the Landlord Consent to Assignment dated June
26, 2006, and as further amended by Second Amendment to Lease dated July 24,
2007 by and between Landlord and Tenant), Landlord leased to Tenant certain
premises (the “Premises”) containing approximately 42,448 square feet, being
Suite LL4 (approximately 1,762 square feet), Suite 500 (approximately 11,362
square feet), Suite 600 (approximately 16,756 square feet) and Suite 700
(approximately 4,684 square feet, as reduced pursuant to the Second Amendment to
Lease described above) in that certain building known generally as “Executive
Plaza IV” located at 11350 McCormick Road, Hunt Valley, Maryland 21031 (the
“Building”).

          WHEREAS, Tenant and Subtenant entered into that certain Sublease
Agreement dated as of April 11, 2007 (the “Sublease”) with respect to the
sublease of a portion of the Premises consisting of a total of 29,880 square
feet, being Suite LL4 (approximately 1,762 square feet), Suite 500
(approximately 11,362 square feet) and Suite 600 (approximately 16,756 square
feet), as depicted in the drawing attached to the Sublease as Exhibit “B”
thereto (the “Subleased Premises”).

          WHEREAS, Landlord consented to the Sublease pursuant to that certain
Landlord’s Consent to Sublease (“Landlord’s Consent”) dated April 19, 2007.

          WHEREAS, Tenant and Subtenant entered into that certain First
Amendment to Sublease Agreement (“First Amendment to Sublease” dated as of
January 15, 2008 with respect to the sublease of an additional portion of the
Premises, being approximately 3,547 square feet, and known as Suite 702 in the
Building.

          Landlord hereby grants its consent, subject to and specifically
conditioned upon the following terms and conditions, to the sublet of a portion
of the Premises described as Suite 702 (the “Additional Sublet Premises”) as
more particularly described in the First Amendment to Sublease.

          Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Lease, the Sublease or the First
Amendment to Sublease, as the case may be. The titles or headings to the various
paragraphs of this Sublet Consent are for convenience of reference only, do not
define or limit the contents thereof, and should be ignored in any construction
thereof.

          As conditions to Landlord’s consent to the First Amendment to Sublease
and the sublet of the Additional Sublet Premises, it is understood and agreed as
follows:

 

 

 

1. NO RELEASE. This Sublet Consent shall in no way release the Tenant, or any
other person or entity claiming by, through, or under Tenant including, without
limitation, Subtenant, from any of its covenants, agreements, liabilities, and
duties under the Lease (including, without limitation, all duties to cause and
keep Landlord and others named or referred to in the Lease fully insured and
indemnified with respect to any acts or omissions of Subtenant or its agents,
employees, or invitees, or other matters arising by reason of the Sublease or
Subtenant’s use or occupancy of the Sublet Premises and Additional Sublet
Premises), as the same may be amended from time to time, without respect to any
provision to the contrary in the Sublease or First Amendment to Sublease. In no
event shall anything contained in this Sublet Consent be deemed a waiver of any
of Landlord’s rights under the Lease.

1

--------------------------------------------------------------------------------




 

 

 

2. NO APPROVAL OF FIRST AMENDMENT TO SUBLEASE. This Sublet Consent does not
constitute approval by Landlord of any of the provisions of the First Amendment
to Sublease, or agreement thereto or therewith, but only approval of the sublet
of the Sublet Premises to Subtenant.

 

 

 

3. NO AMENDMENT OF SUBLEASE. Tenant and Subtenant shall not further amend in any
respect the Sublease without the prior written approval of Landlord. In no event
shall any such amendment, whether or not Landlord shall approve the same, affect
or modify or be deemed to affect or modify the Lease in any respect.

 

 

 

4. LIMITED CONSENT. This Sublet Consent shall be deemed limited solely to the
First Amendment to Sublease, and Landlord reserves the right to consent or to
withhold consent with respect to any other matters under the Lease including,
without limitation, any proposed alterations to the Premises, the Sublet
Premises or the Additional Sublet Premises, and to any further or additional
sublets, assignments, or other transfers of the Lease or any interest therein or
thereto, including, without limitation, a sub-sublet or any assignment of this
Sublease.

 

 

 

5. TENANT’S LIABILITY; LANDLORD’S REMEDIES. Tenant shall be liable to Landlord
for any default under the Lease, whether such default is caused by Tenant or
Subtenant or anyone claiming by, through, or under either Tenant or Subtenant.
The foregoing shall not be deemed to restrict or diminish any right which
Landlord may have against Subtenant pursuant to the Lease, or in law or equity
for violation of the Lease or otherwise, including, without limitation, the
right to enjoin or otherwise restrain any violation of the Lease by Subtenant.
Landlord may at any time enforce the Lease against Tenant, Subtenant, or both.

 

 

 

6. SUBORDINATION TO LEASE. The Sublease, as amended by the First Amendment to
Sublease, is, in all respects, subordinate and subject to the Lease, as the same
may be amended. Furthermore, in the case of any conflict between the provisions
of this Sublet Consent or the Lease and the provisions of the Sublease as
amended by the First Amendment to Sublease, the provisions of this Sublet
Consent or the Lease, as the case may be, shall prevail unaffected by the
Sublease.

 

 

 

7. FEE. Notwithstanding anything to the contrary herein, Tenant acknowledges and
agrees that simultaneously with Tenant’s execution of this Sublet Consent,
Tenant shall pay Landlord an amount equal to Seven Hundred Fifty and 00/100
Dollars ($750.00) as detailed in Section 12 of the Lease.

 

 

 

8. REAL ESTATE BROKERS. Tenant and Subtenant jointly and severally agree to
indemnify and hold Landlord harmless from all loss, costs (including, without
limitation, reasonable attorney’s fees), damages, and expenses arising from any
claims or demands of any broker or finder for any commission or fee due or
alleged to be due in connection with the First Amendment to Sublease or this
Sublet Consent.

 

 

 

9. CONSENT CONDITIONED; PARTIES BOUND. Tenant and Subtenant understand that
Landlord has agreed to consent to the sublet of the Additional Sublet Premises
to Subtenant, and to execute this Sublet Consent, conditioned upon Tenant’s and
Subtenant’s express acknowledgment of and agreement to be bound by all of the
terms and conditions hereof. By executing this Sublet Consent, Tenant and
Subtenant hereby acknowledge and agree to be bound by all of the terms and
conditions of this Sublet Consent.

 

 

 

10. NO DEFAULTS. Landlord represents to Subtenant that as of the date of this
Landlord’s Consent to Sublease, neither Subtenant nor Landlord are in default
under the Lease.

[Remainder of page intentionally left blank]

2

--------------------------------------------------------------------------------




 

 

 

11. CONTINUING EFFECT OF LANDLORD’S CONSENT. The Landlord’s Consent shall remain
in full force and effect and shall not be modified by this Sublet Consent except
as expressly provided herein.

          IN WITNESS WHEREOF, the parties hereto have duly executed and
delivered this Landlord’s Consent to Sublease as of __________________, 20____.

 

 

 

 

WITNESS/ATTEST:

LANDLORD:

 

 

 

 

 

 

HILL MANAGEMENT SERVICES, INC.
agent for the owner

 

 

 

 

 

(ILLEGIBLE) [d76027003.jpg]

By:

-s- Anthony E. Giulio [d76027001.jpg]

(SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Anthony E. Giulio, President

 

 

 

 

 

 

Date:

1/25/08

 

 

 

 

 

WITNESS/ATTEST

TENANT:

 

 

 

 

 

 

REHABCARE GROUP, INC.

 

 

 

 

 

 

By:

-s- Donald A. Adam [d76027068.jpg]

(SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

Name:

 Donald A. Adam

 

 

 

 

 

 

Title: SVP & CDO

 

 

 

 

 

WITNESS/ATTEST

SUBTENANT:

 

 

 

 

 

 

PRACTICE MANAGEMENT PARTNERS, INC.

 

 

 

 

 

(ILLEGIBLE) [d76027006.jpg]

By:

-s- John J. Robison [d76027005.jpg]

(SEAL)

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

Name:

 John J. Robison

 

 

 

 

 

 

Title: Vice President, Administration

 

3

--------------------------------------------------------------------------------




OFFICE LEASE

          THIS LEASE (“Lease”) is made on this 12th day of April, 2007, by and
between HILL MANAGEMENT SERVICES, INC., a Maryland corporation, agent for the
owner (“Landlord”); and PRACTICE MANAGEMENT PARTNERS, Inc., a Maryland
corporation (“Tenant”).

RECITALS

 

 

 

          A. Landlord is the agent for the owner of the real property and
improvements thereon known generally as Executive Plaza IV (the “Property”),
with an address of 11350 McCormick Road, Hunt Valley, Maryland 21031, which is
more particularly depicted on Exhibit A attached hereto and made a part hereof.

 

 

 

          B. Tenant desires to lease Suite LL4 which consists of approximately
1,762 square feet, Suite 500 which consists of approximately 11,417 square feet
and Suite 600 which consists of approximately 16,756 square feet all of which
collectively total 29,935 square feet and are more particularly depicted on
Exhibit B attached hereto and made a part hereof (the “Leased Premises”).

 

 

 

          C. Landlord has agreed to lease to Tenant, and Tenant has agreed to
rent from Landlord, the Leased Premises upon the terms and subject to the
conditions hereinafter set forth.

 

 

 

          NOW, THEREFORE, in consideration of the premises and the mutual
covenants and conditions contained herein, Landlord and Tenant hereby agree as
follows:

 

 

TERM

 

 

 

1.A. Initial Term. The term of the Lease (the “Initial Lease Term”) shall
commence at 12:01 a.m. on June 1, 2010 (the “Commencement Date”), and shall
expire as of midnight on June 30, 2012 (the “Expiration Date”). The first lease
year of this Lease shall commence on the Commencement Date and shall end at the
close of the twelfth (12th) full calendar month after the Commencement Date;
thereafter, each lease year shall consist of twelve (12) full calendar months
commencing with each anniversary of the first day of the first full calendar
month of the first lease year, (each such first lease year and subsequent lease
year are hereinafter referred to as a “Lease Year”).

 

 

 

B. Renewal Options. The tenancy created under this Lease shall continue for one
(1) additional period of three (3) years each unless Tenant desires not to renew
this Lease, gives the Landlord written notice, by certified mail-return receipt
requested, of its intention not to renew this Lease at least One Hundred Eighty
(180) days prior to the expiration of the Initial Lease Term, or immediately
preceding renewal period, if applicable. Each renewal period shall be upon the
same terms, covenants and conditions set forth herein with respect to the
Initial Lease Term, including inter alia, Tenant’s liability for increased rent
and real estate taxes as described herein. All references in this Lease to the
“Lease Term” shall be construed to mean the Initial Lease Term and the renewal
period(s) unless the context clearly indicates that another meaning is intended.
The last year of the Initial Lease Term or any renewal period shall be
considered the immediately preceding lease year for the first year of the first
or, if applicable, next renewal period. This renewal provision shall, at the
sole option of Landlord, be absolutely null and void if an Event of Default (as
hereinafter defined) shall be uncured on the date of commencement of the
applicable renewal period.

 

 

RENT

 

 

 

2.A. Payment of Rent. Tenant covenants and agrees to pay Landlord without
demand, offset or deduction, Annual Rent (“Annual Rent”) of Six Hundred Thirteen
Thousand Six Hundred Sixty-Seven and 50/100 Dollars ($613,667.50), payable in
advance on the first day of each and every month during the Lease Term in equal
monthly installments of Fifty-One Thousand One Hundred Thirty-Eight and 96/100
Dollars ($51,138.96) each; together with all additional sums, charges or amounts
of whatever nature to be paid by Tenant to Landlord in

1

--------------------------------------------------------------------------------




 

 

 

accordance with the provisions of this Lease, whether or not such sums, charges
or amounts are referred to as additional rent (collectively referred to as
“Additional Rent”). Said Annual and Additional Rent shall be made payable to
Hill Management Services, Inc. and shall be sent to Landlord at P.O. Box 4835,
Timonium, Maryland 21094, or at such other place or person or entity as Landlord
may from time to time designate in writing. On the Commencement Date, Tenant
shall pay to Landlord the sum of Fifty-One Thousand One Hundred Thirty-Eight and
96/100 Dollars ($51,138.96), which represents the first month’s installment of
Annual Rent. Additional Rent is sometimes hereinafter collectively referred to
as “Rent.”

 

 

 

B. Manner of Payment. In the event any sum due under this Lease payable to
Landlord by Tenant is paid by check and such check is returned for
non-sufficient funds, Landlord, in addition to the rights and remedies set forth
in this Lease pertaining to default, has the right to require that any
replacement payment and all future payments be made in cash or by certified
check or money order.

 

 

 

C. Rent Increase. Commencing with the second Lease Year and for each succeeding
Lease Year thereafter, the Annual Rent for the Leased Premises shall be
increased to an amount equal to 103% of the Annual Rent for the immediately
preceding Lease Year. The Annual Rent for the first year of the renewal period
shall be mutually agreed upon by Landlord and Tenant based upon the fair market
rental value of comparable office space in the Northern l-83/Hunt Valley
marketplace. Commencing with the second year of the renewal period and for each
succeeding lease year thereafter, the Annual Rent for the leased Premises shall
be increased to an amount equal to 103% of the Annual Rent for the immediately
preceding year.

 

 

 

D. Late Payments. In the event any payment of Annual Rent, Additional Rent or
any other sums due under this Lease are not received by Landlord on or before
the tenth (10th) day after the due date thereof, Landlord shall give written
notice thereof to Tenant and Tenant shall pay to Landlord an additional ten
percent (10%) of such sums due as Additional Rent. Such Additional Rent is to be
payable, without demand from Landlord, on or before the first day of the next
calendar month and failure to do so shall be considered non-payment of rent. In
addition, any payment or installment of rent or any other sums due under this
Lease not paid when due shall bear interest from the due date until paid in full
at a rate of ten percent (10%) per annum (the “Default Rate”).

 

 

 

E. Operating Costs. In the event Operating Costs (hereinafter defined) for any
future calendar year are greater than the Operating Costs for the first calendar
year, such first calendar year to be defined for the purposes of this paragraph
to mean the calendar year 2010 (subject to adjustment as hereafter provided),
whether during the Initial Lease Term or any renewal period(s), Tenant shall pay
Landlord, as Additional Rent for each such future calendar year, an amount equal
to 23.98% (the “Tenant’s Proportionate Share”) of the increase in Operating
Costs. Tenant’s Proportionate Share is determined by dividing the rentable
square footage of the Leased Premises (approximately 29,935 square feet) by the
total square footage on the Property (approximately 124,838 square feet). In the
event that the Landlord shall furnish during calendar year 2010 any utility or
service which is included in the definition of Operating Costs to less than 95%
of the rentable area of the Building because (i) the average occupancy level of
the Property for the year was not 95% or more of full occupancy, (ii) any
utility or service is not required by or provided to one or more of the tenants
or occupants of the Building, or (iii) any tenant or occupant is itself
obtaining or providing any such utility or services, then the Operating Costs
for calendar year 2010 shall be adjusted to equal the total expenses that
Landlord reasonably estimates it would have incurred if Landlord had provided
all such utilities and services to all tenants and occupants in the Building,
and shall be allocated among the tenants by the Landlord to reflect those costs
which would have occurred had the Building been 95% occupied during calendar
year 2010 and such utilities and services provided to all tenants. As used in
this Lease, the term “Operating Costs” shall mean the aggregate of all
reasonable and proper expenses and costs incurred and paid by Landlord for
operating the Property. Such expenses and costs shall be those that are usual
and customary as found in the operation of other first class office buildings
and shall include, but not be limited to, all expenses and costs that are
required to operate, maintain or repair the building and outside areas of the
Property, the cost of capital improvements designed to protect the health and
safety of the tenants in the building, the cost of all alterations and
improvements to the building that are necessary to comply with the ADA (as
hereinafter defined) and the cost of monitoring and maintaining suitable indoor
air quality (including regular inspections and repairs to the building HVAC
system). Operating Costs shall not include any management fees in excess of five
percent (5%) of the gross rents nor any administrative (or similar fee) based on
a percentage of the

2

--------------------------------------------------------------------------------




 

 

 

Operating Costs. Such expenses and costs shall not include as Operating Costs
any items for which Landlord will be compensated by insurance or by
reimbursement by a particular tenant or costs directly borne by others. Upon
Tenant’s request, Landlord will provide Tenant a detailed list and accounting of
Operating Costs.

 

 

 

F. Security Deposit. On the Commencement Date, Tenant shall deposit with
Landlord the sum of Fifty-One Thousand One Hundred Thirty-Eight and 96/100
Dollars ($51,138.96) (the “Security Deposit”), which shall be held by Landlord
as security for the faithful performance by Tenant of any and all of the
Tenant’s covenants and obligations under this Lease. The Security Deposit shall
be refunded to Tenant upon the expiration of the Lease Term, less any part
thereof validly applied by Landlord for any Rent or other obligation or
liability of Tenant hereunder. If any portion of the Security Deposit is so used
or applied, Tenant shall, upon demand therefor, immediately deposit cash with
Landlord in an amount sufficient to restore the Security Deposit to its original
amount and Tenant’s failure to do so within five (5) days after Landlord’s
demand shall constitute an Event of Default hereunder by Tenant. The Security
Deposit shall in no event be considered or construed as liquidated damages and
shall not relieve Tenant from the payment of any and all Rent payable during the
Lease Term at the times stipulated therefor. Any Mortgagee (hereinafter
defined), or purchaser of the Property, shall be relieved and released from any
obligation to return the Security Deposit in the event such Mortgagee or
purchaser comes into possession of the Property by reason of foreclosure
(including deed in lieu thereof) or proceeding in lieu of foreclosure unless the
Security Deposit shall have been actually delivered to such Mortgagee or
purchaser.

 

 

USE AND OCCUPANCY

 

 

 

3. The Leased Premises shall be used only for general office purposes customary
in the business in which Tenant is presently engaged. Tenant shall not, in any
event, use the Leased Premises for any unlawful purpose.

 

 

TAXES

 

 

 

4.A. Tenant’s Share of Taxes. Tenant shall pay to Landlord as Additional Rent,
Tenant’s Proportionate Share of any increase in real and personal property
taxes, assessments, and other governmental charges (including, but not limited
to, metropolitan charges and frontfoot benefit charges) assessed against the
Property, whether as a result of an increase in assessment or an increase in tax
rate, in excess of the taxes, assessments and charges for the tax year 2010/2011
(determined on a fully assessed basis). The foregoing shall apply to increases
in real estate taxes, assessments and charges assessed against the Property
generally, and not resulting from improvements placed on the Leased Premises by
Tenant. In the event of any increase resulting from such improvements, Tenant
shall pay all of said increase. Tenant’s improvements are considered to be all
improvements to the Leased Premises, except for the shell building, which
includes space heaters, lighting provided by Landlord, and powder rooms, whether
the taxes are payable to the State of Maryland and/or other governing
municipalities. Said taxes, assessments and charges include, but are not limited
to, paving taxes and any and all benefits or assessments which may be levied on
the Property hereby leased, but not including the income or excess profits tax
or any state or other tax upon the income from the Rent payable hereunder. In
the event Landlord incurs expenses as a result of engaging in efforts to reduce
the assessment or taxes, Tenant shall pay Tenant’s Proportionate Share of said
expenses.

 

 

 

B. Other Taxes. Tenant shall assume and pay to Landlord, as Additional Rent,
prior to the imposition of any fine, penalty, interest or costs for the
nonpayment thereof, all excise, sales, gross receipt or other tax (other than an
income or excess profits tax) which may be: (a) assessed or imposed on or be
measured by such rent or other charge which may be treated as rent; (b) which
may be imposed on the letting or other transaction for which such tax is payable
and which Landlord may be required to pay or collect under any law now in effect
or hereafter enacted by any governmental authority; or (c) which may be imposed
by virtue of Tenant’s operations in the Leased Premises.

3

--------------------------------------------------------------------------------




 

 

CONDUCT IN LEASED PREMISES

 

 

 

5.A. Conduct. Tenant shall not do, or permit anything to be done in the Leased
Premises, or bring or keep anything therein which will, in any way, increase the
rate of fire insurance on the Property, or invalidate or conflict with the fire
insurance policies on the Property, fixtures or on personalty kept therein, or
obstruct or interfere with the rights of Landlord or of other tenants, or in any
other way injure or annoy Landlord or the other tenants, or subject Landlord to
any liability for injury to persons or damage to property. Tenant agrees that
any increase in the fire insurance premiums on the Property caused by the
occupancy of Tenant shall be immediately due and payable by Tenant to Landlord
and considered Additional Rent under this Lease.

 

 

 

B. Operational Covenants. Tenant agrees: (a) to use, maintain and occupy the
Leased Premises in a careful, safe and proper manner; (b) without the prior
written consent of Landlord, not to place or maintain any merchandise or other
articles in any vestibule or entry to the Leased Premises, on the sidewalks or
parking lot in the front, rear or sides of the building or adjacent thereto or
elsewhere on the exterior thereof; (c) to maintain the Leased Premises in a
clean, orderly and sanitary condition, free of insects, rodents, vermin and
other pests; (d) not to use, nor permit nor suffer the use of, any apparatus or
instruments for musical or other sound or video reproductions or transmission
other than “background music,” or any business or mechanical machines in such
manner that would result in the sounds emanating therefrom or caused thereby
being audible beyond the interior of the Leased Premises; (e) not to receive or
ship articles, fixtures, or merchandise of any kind other than from that portion
of the Leased Premises designated on Exhibit A for such purposes; (f) not to
store goods, wares or merchandise on the Leased Premises except for items which
Tenant intends to use or offer for sale in the regular course of its business;
(g) [intentionally omitted]; (h) to keep all mechanical apparatus reasonably
free of vibration and noise which may be transmitted beyond the Leased Premises;
(i) to properly vent and control any odors and not cause or permit objectionable
odors to emanate or be dispelled from the Leased Premises; (j) not to obstruct
any driveway, corridor, footwalks or parking area, or any other common area; (k)
not to conduct or permit to be conducted any auction, fictitious fire sale,
going-out-of-business sale or bankruptcy sale, or other similar type sale in or
connected with the Leased Premises; (l) not to place a load upon any floor which
exceeds the floor load which the floor was designed to carry; and (m) not to use
the Leased Premises for any unlawful or illegal business, use or purpose, or for
any business, use or purpose which is immoral or disreputable, or which is
hazardous, or in such manner as to constitute a nuisance of any kind (public or
private), or for any purpose or in any way in violation of the certificates of
occupancy (or other similar approvals of applicable governmental authorities).

 

 

 

Tenant shall not install, or permit to be installed, any rooftop equipment
without the prior written approval of Landlord, which approval may be withheld
in Landlord’s sole discretion. Any and all rooftop equipment permitted by
Landlord pursuant to such prior written approval shall be subject to a separate
license agreement between Landlord and Tenant and Landlord’s then applicable
rooftop annual rental rate.

 

 

 

C. Signs. As of the commencement of Tenant’s sublease of the Leased Premises
with Rehabcare Group, Inc., Landlord shall provide Tenant with standard building
signage on the main lobby directory and signage adjacent to Tenant’s main
entrance to each suite. Tenant covenants that it will not erect, display or
maintain or permit to be erected, displayed or maintained, any signs, or lights
on the exterior of the Leased Premises without securing the prior written
approval of Landlord, and further, that it will not erect, display or maintain
any illuminated sign or signs or lights in or about the show window or front of
the Leased Premises which shall be visible to the exterior without first
securing the prior written approval of Landlord. All sign permits if required by
the governing municipalities, must be acquired by Tenant at Tenant’s expense,
prior to erection of any sign. Upon termination of this Lease, Tenant shall pay
for the costs of removing any such signs and for any damage to the Leased
Premises caused thereby. Landlord reserves the right to establish, at any time,
sign specifications for the design and construction of Tenant signage. Such
specifications may be changed at the discretion of Landlord. “Signs” shall
include all signs, designs, monuments, canopies, poles, logos, banners,
projected images, pennants, decals, advertisements, pictures, notices,
lettering, numerals, graphics, or decoration.

4

--------------------------------------------------------------------------------




 

 

COMMON AREAS

 

 

 

6. In addition to the Leased Premises, Tenant shall have a license for the
non-exclusive use in common with Landlord and other tenants and each of their
agents, employees, contractors and invitees, of such loading facilities,
elevators, and other facilities as may be constructed and intended for common
use, and of the common driveways, footways and parking areas on the Property,
subject to such rules and regulations as Landlord may, from time to time,
prescribe governing such common areas, and to Landlord’s right to designate
limited reserve parking areas for other tenants, provided that such designation
does not materially and adversely affect Tenant’s use of the existing common
areas. Landlord shall at all times have full and exclusive control, management
and direction of all common areas. Landlord shall, at its own expense, provide
reasonable illumination for outdoor common areas and keep the same in reasonable
repair and reasonably free of litter and snow and ice. It is understood and
agreed by both Landlord and Tenant that parking immediately adjacent to the
entrance to the building on the Property and specifically designated as “visitor
parking” shall be for the exclusive use of visitors to the building and such
parking shall not be used by Tenant, its agents, invitees, contractors or
employees. It is agreed by both Landlord and Tenant that Tenant, its agents,
invitees, contractors or employees shall park in the rear of the building and/or
Leased Premises or in an area furthest removed from that area of the parking lot
that is to be used for visitor and/or customer parking.

 

 

CONDITION OF LEASED PREMISES

 

 

 

7. Landlord represents that, as of the Commencement Date, the Leased Premises,
including any tenant improvements made by Landlord and any common areas of the
Property, shall have been built in a good and workmanlike manner with good
materials in accordance with the plans therefore, and the equipment and building
systems serving the Leased Premises are in good working order. Tenant shall
examine the Leased Premises prior to its occupancy thereof, and except for those
defects set forth in writing, and delivered by certified mail - return receipt
requested, by Tenant to Landlord within thirty (30) days after its occupancy
thereof, Tenant’s occupancy of the Leased Premises shall constitute acceptance
of the Leased Premises as complying with the requirements of Tenant and
obligations of Landlord under this Lease, including, without limitation, the
indoor air quality generally and the HVAC system. Tenant acknowledges that
Landlord makes no representations or warranties concerning, and shall have no
liability for, the condition, construction or code compliance of any alterations
or improvements made to the Leased Premises, or any part thereof, by any prior
tenants of the Leased Premises, or any part thereof. Tenant shall, during the
Lease Term, keep the Leased Premises and the improvements and appurtenances
therein in good order and condition, and at the expiration of the Lease Term, or
at the sooner termination of this Lease as herein provided, deliver up the same
in the same good order and condition as of the Commencement Date, reasonable
wear and tear excepted, and Tenant shall remove all of its property therefrom
prior to such termination. All personal property not removed by the Tenant from
the Leased Premises within five (5) days after the earlier to occur of: (i) the
expiration of the Lease Term; (ii) the termination of the Lease; or (iii) the
date the Tenant abandons the Leased Premises or otherwise ceases to do business
therein; will be conclusively presumed to have been abandoned by the Tenant and
the Landlord, may at the Landlord’s sole option, thereafter take possession of
such property and either declare the same to be the property of the Landlord or,
at the expense of the Tenant, dispose of such property in any manner and for
whatever consideration the Landlord, in its sole discretion, deems advisable.
Tenant shall not commit or suffer to be committed any waste upon the Leased
Premises or any nuisance or other act or thing which may disturb the quiet
enjoyment of any other tenant in the building. Tenant shall pay for all damage
to the Leased Premises, its fixtures and appurtenances, as well as all damages
sustained by Tenant or occupants of the building due to any waste, misuse or
neglect of the Leased Premises, its fixtures and appurtenances, by Tenant, its
employees or any other person or persons upon the Leased Premises by Tenant’s
permission. Tenant shall not place a load upon any floor of the Leased Premises
exceeding the floor load per square foot area which such floor was designed to
carry and which may be allowed by law. Landlord reserves the right to prescribe
the weight and position of all safes, telephone switchboards, files or other
heavy equipment, and to prescribe the reinforcing necessary, if any, which in
the opinion of Landlord may be required under the circumstances, such
reinforcing to be at Tenant’s sole expense. Business machines and mechanical
equipment, if approved by Landlord in a separate written agreement between
Landlord and Tenant, shall be placed and maintained by Tenant, or at Tenant’s
expense, in settings sufficient in Landlord’s judgment to absorb and prevent
vibration, noise, or annoyance and Tenant shall, at its expense, take such steps
as Landlord may direct to remedy any such condition.

5

--------------------------------------------------------------------------------




MAINTENANCE

8. Landlord is obligated to make any and all repairs to the Leased Premises.
However, Landlord shall not be required to make any repairs necessitated by
reason of any act or omission of Tenant or its servants, employees, agents,
customers, invitees, visitors or licensees or anyone claiming under Tenant or
caused by any alterations, additions or improvements made by Tenant or anyone
claiming under Tenant and if Landlord does make any such repairs, Tenant shall
promptly upon demand reimburse Landlord for the cost thereof. Landlord shall
have no liability whatsoever to Tenant for failure to make repairs unless and
until Tenant shall have given written notice to Landlord stating the need for
such repairs and Landlord shall have failed to commence and complete such
repairs within a reasonable period of time following receipt of such written
notice. If Landlord refuses or neglects to make repairs to or maintain the
Leased Premises in accordance with its obligations as set out in this Lease,
Tenant shall have the right, but not the obligation, upon giving Landlord
written notice within a reasonable period of time for Landlord to make such
repairs based upon the nature of such repair (or in any emergency a shorter
reasonable period of time), which notice shall specify the needed repairs or
maintenance, and provided Landlord does not complete said repairs or maintenance
during said reasonable amount of time (or in an emergency such shorter
reasonable period of time, or within such longer period of time, or within such
longer period as reasonably necessary so long as Landlord is diligently pursuing
the completion of the same), then Tenant, in addition to any other remedy Tenant
may have, may cure (or cause to be cured) such failure and Landlord will
reimburse Tenant for the reasonable cost of such repairs or maintenance.

FACILITIES

9.A. Landlord undertakes and agrees to contract with the local utility
companies, local municipalities and service companies, without charge to Tenant,
for only those services listed below excluding the H.V.A.C. and electricity for
Suite LL4. With respect to those services not listed below, it shall be the
responsibility of Tenant to contract for such services and in the event Tenant
fails to make payments for such services then the amount thereof may, at the
discretion of Landlord, be added to and deemed part of the rent due and Landlord
shall have the same remedies for collection of such charges as provided for
rent.

 

 

 

 

gas

electricity

 

water service

janitorial

 

sewer service

maintenance of building standard light fixtures

 

H.V.A.C.

 

With respect to Suite LL4, Tenant shall have the right to analyze and inspect
the submeter and H.V.A.C. systems in order to determine that said submeter and
H.V.A.C. systems are operating properly and in a manner sufficient to Tenant. In
addition, Tenant shall have the right, at Tenant’s expense, to modify and/or
replace the existing H.V.A.C. systems serving Suite LL4; Landlord represents
that the submeter measuring electric usage for Suite LL4 does not measure
electric usage for any portion of the Property other than Suite LL4. All charges
by Landlord to Tenant as measured by any submeters shall be at the actual cost
incurred by Landlord from the utility provider, without any mark-up or
additional fees payable to Landlord.

B. If provided by Landlord, electrical energy is provided only for lighting
purposes and for a reasonable number of light office machines, such number to be
determined by Landlord. If provided by Landlord, janitorial services shall be
for the Leased Premises, common areas, toilet rooms and elevators. If provided
by Landlord, heating and air conditioning during normal office hours shall be
provided so as to supply either cooled or heated air when either is deemed
necessary by Landlord. The term “normal office hours” as used herein shall mean
between the hours of 7:00 a.m. and 8:00 p.m., Monday through Friday and between
7:00 a.m. and 1:00 p.m. on Saturday. Heating and air conditioning shall be
provided so as to supply ambient air temperature throughout the Leased Premises
so that the Leased Premises is reasonably comfortable. Upon Tenant’s twenty-four
(24) hour prior notice to Landlord, after-hours H.V.A.C. will be provided to the
Leased Premises at Tenant’s cost of -Eighty and 00/100 Dollars ($80.00) per
hour. Landlord shall not be required to furnish services on Sunday or on
generally accepted holidays or other days designated as holidays in labor
contracts with trades furnishing such services. Landlord reserves the right to
temporarily stop service of the heating, air conditioning, elevator, plumbing
and electric

6

--------------------------------------------------------------------------------




systems, if required to be provided by Landlord under this Lease, when
necessary, by reason of accident or emergency, or for repairs, alterations,
replacements, or improvements, which in the judgment of Landlord are desirable
or necessary to be made, until said repairs, alterations, replacements, or
improvements shall be completed. Landlord shall have no responsibility or
liability for failure to supply heat, air conditioning, elevator, plumbing,
cleaning, and electric service during said period or when prevented from so
doing by laws, orders, or regulations of any federal, state or local authority
or by strikes, accidents, or by any other cause whatsoever beyond Landlord’s
control. Landlord’s failure to furnish service shall not be construed as a
constructive eviction of Tenant, nor shall it relieve Tenant from performing any
of its obligations hereunder, nor shall it entitle Tenant to any abatement of
rent.

C. Any and all supplemental H.V.A.C. systems, supplemental or backup generators,
and/or other similar supplemental utility systems that are separate from the
utility systems of the Property and that are used exclusively by Tenant
(regardless of whether such systems were installed by Landlord or Tenant),
Tenant shall maintain, in good order and repair, all such supplemental systems
and shall pay all costs in connection with the operation, maintenance and repair
thereof. Said supplemental systems shall be submetered by Tenant, at Tenant’s
expense, and shall pay Landlord monthly for the utility expense required to use
and/operate such systems.

D. Landlord reserves the right to discontinue, upon notice to Tenant, furnishing
any utility or other services furnished by Landlord at any time during which
Tenant has failed to pay any amount (whether as Rent or otherwise) due under
this Lease which has resulted in the occurrence of an Event of Default. Landlord
shall not be liable for any damages resulting from or arising out of any such
discontinuance and the same shall not constitute a termination of this Lease or
an eviction of Tenant. Landlord shall not be liable to Tenant in damages or
otherwise: (i) if any utility shall become unavailable from any public utility
company, public authority or any other person or entity (including Landlord)
supplying or distributing such utility; or (ii) for any interruption in any
utility service (including, without limitation, any heating, ventilation, air
conditioning or sprinkler) caused by the making of any necessary repairs or
improvements or by any cause beyond Landlord’s reasonable control, and the same
shall not constitute a termination of this Lease or an eviction of Tenant.

E. Tenant shall have the right to use existing telecom (or similar) conduits or
construct new conduits, install cables, equipment and other related
telecommunications facilities for Tenant’s network in the Leased Premises. Said
installation shall be subject to Landlord’s approval and all applicable rooftop
rents detailed in Section 5.B. of this Lease.

ACCESS BY LANDLORD

10. Landlord shall retain duplicate keys to all of the doors of the Leased
Premises, and Landlord and its agents shall have access to the Leased Premises
at all reasonable hours after prior notice is provided to Tenant (except in the
case of an emergency) in order to inspect, clean, make necessary repairs or
conduct tests and investigations within the Leased Premises or on the Property.
Landlord, its agents, servants and representatives, shall also have the right to
enter the Leased Premises at all reasonable times for the purpose of making
necessary repairs to any other portion of the Property adjacent to the Leased
Premises which may require an entrance in the Leased Premises, provided,
however, that it shall be done at such time or times and under such
circumstances as to cause the least disturbance or interference with Tenant’s
occupancy of the Leased Premises. Landlord shall have the right to show the
Leased Premises to prospective tenants at all reasonable times during the last
six (6) months of the Lease Term.

7

--------------------------------------------------------------------------------




SUBORDINATION AND ATTORNMENT

11.A. Subordination. Unless a Mortgagee (hereinafter defined) shall otherwise
elect as provided in Section 11.B., Tenant’s rights under this Lease are and
shall remain subject and subordinate to the operation and effect of:

 

 

 

 

a)

any lease of land only or of land and building in a sale-leaseback or
lease-subleaseback transaction involving the Leased Premises or Landlord’s
interest therein; or

 

 

 

 

b)

any mortgage, deed of trust or other security instrument constituting a lien
upon the Leased Premises or Landlord’s interest therein, whether the same shall
be in existence at the date hereof or created hereafter, any such lease,
mortgage, deed of trust or other security instrument (a “Mortgage”), and the
party or parties having the benefit of the same, whether as lessor, mortgagee,
trustee or noteholder (a “Mortgagee”). Tenant covenants and agrees that all of
Tenant’s rights hereunder are and shall be subject and subordinate to the lien
of any Mortgage hereafter placed on the Leased Premises or any part thereof, and
to any and all renewals, modifications, consolidations, replacements, extensions
or substitutions of any Mortgage. Such subordination shall be automatic, without
the execution of any further subordination agreement by Tenant. If, however, a
written subordination agreement consistent with this provision is required by a
Mortgagee from time to time, Tenant agrees to execute, acknowledge and deliver
the same and in the event of failure to do so, Landlord may, in addition to any
other remedies for breach of covenant hereunder, execute, acknowledge and
deliver the same as the agent or attorney-in-fact of Tenant, and Tenant hereby
irrevocably constitutes Landlord its attorney-in-fact for such purpose.

B. Mortgagee’s Unilateral Subordination. If a Mortgagee shall so elect by notice
to Tenant or by the recording of a unilateral declaration of subordination, this
Lease and Tenant’s rights hereunder shall be superior and prior to the rights
under the Mortgage of which such Mortgagee has the benefit, with the same force
and effect as if this Lease had been executed, delivered and recorded prior to
the execution, delivery and recording of such Mortgage, subject, nevertheless,
to such conditions as may be set forth in any such notice or declaration.

C. Attornment. If any person shall succeed to all or part of Landlord’s interest
in the Leased Premises, whether by purchase, foreclosure, deed in lieu of
foreclosure, power of sale, termination of lease or otherwise, and if so
requested or required by such successor in interest, Tenant shall attorn to such
successor in interest and shall execute such agreement in confirmation of such
attornment as such successor in interest shall reasonably request.

D. Estoppel Certificates. Tenant shall, without charge, at any time and from
time to time, within ten (10) days after receipt of request therefor by
Landlord, execute, acknowledge and deliver to Landlord and to such Mortgagee or
other party as may be designated by Landlord a written estoppel certificate in
form and substance as may be requested from time to time by Landlord or any
Mortgagee, certifying to Landlord, any Mortgagee, any purchaser of Landlord’s
interest in Property, or any other person or entity designated by Landlord, as
of the date of such estoppel certificate, the following: (a) whether Tenant is
in possession of the Leased Premises; (b) whether this Lease is in full force
and effect; (c) whether there are any amendments to this Lease, and if so,
specifying such amendments; (d) whether there are any then-existing setoffs or
defenses against the enforcement of any rights hereunder, and if so, specifying
such matters in detail; (e) the dates, if any, to which any rent or other sums
due hereunder have been paid in advance and the amount of any security deposit
held by Landlord; (f) that Tenant has no knowledge of any then-existing defaults
of Landlord under this Lease, or if there are such defaults, specifying them in
detail; (g) that Tenant has no knowledge of any event having occurred that
authorizes the termination of this Lease by Tenant, or if such event has
occurred specifying it in detail; (h) the address to which notices to Tenant
under this Lease should be sent; and (i) any and all other matters requested by
Landlord. Any such estoppel certificate may be relied upon by any Mortgagee
and/or any other person or entity to whom it is directed or by any other person
or entity who could reasonably be expected to rely on it in the normal course of
business. The failure of Tenant to execute, acknowledge and deliver such a
certificate in accordance with this Section 11.D. within ten (10) days after a
request therefor by Landlord shall constitute an acknowledgment by Tenant, which
may be relied on by any person or entity who would be entitled to rely upon any
such certificate,

8

--------------------------------------------------------------------------------




that such certificate as submitted by Landlord to Tenant is true and correct,
and Landlord is hereby authorized to so certify.

E. Non-Disturbance Agreement. Landlord agrees to use its best efforts to obtain
a non-disturbance agreement in favor of Tenant from all existing and future
Mortgagees in a form satisfactory to each such Mortgagee. All fees associated
with attaining the non-disturbance agreement shall be borne by Tenant.

ASSIGNMENT AND SUBLETTING

12. Tenant agrees for itself and its permitted successors and assigns in
interest hereunder that it will not: (i) assign or otherwise transfer, mortgage
or otherwise encumber this Lease or any of its rights hereunder; (ii) sublet the
Leased Premises or any part thereof or permit the occupancy or use of the Leased
Premises or any part thereof by any person other than Tenant; and/or (iii)
permit the assignment or other transfer of this Lease or any of Tenant’s rights
hereunder by operation of law or otherwise (each of the events referred to in
the foregoing clauses (i), (ii) and (iii) being hereinafter referred to as a
“Transfer”), without the prior written consent of Landlord in each instance
first obtained, which consent may be given or withheld in Landlord’s sole
discretion. Any consent given shall not constitute a consent to any subsequent
Transfer. Any attempted Transfer without Landlord’s consent shall be null and
void and shall not confer any rights upon any purported transferee, assignee,
mortgagee, sublessee, or occupant. No Transfer, regardless of whether Landlord’s
consent has been granted, shall be deemed to release Tenant from any of its
obligations hereunder or to alter, impair or release the obligations of any
person guaranteeing the obligations of Tenant hereunder. A Transfer shall be
deemed to include any Transfer by sale, assignment, bequest, inheritance,
operation of law, or other disposition of partnership interests or corporate
shares or assets which result in a change in control of 51% or more of the
ownership interests in Tenant. Notwithstanding anything contained herein to the
contrary, Landlord shall not be required to consider or review any Transfer
request unless each such request by Tenant is accompanied by a nonrefundable fee
payable to Landlord in the amount of Seven Hundred Fifty Dollars ($750.00) to
cover Landlord’s administrative, legal and other costs and expenses incurred in
processing each of Tenant’s Transfer requests. Neither Tenant’s payment nor
Landlord’s acceptance of such a fee shall be construed to impose any obligation
whatsoever upon Landlord to consent to Tenant’s Transfer request. In the event
of an assignment or sublet, Tenant agrees to pay Landlord 50% of any profits
gained from such Transfer.

Notwithstanding the foregoing, Landlord shall not unreasonably withhold its
consent to a sublet or assignment of this Lease by Tenant provided that: (a)
Tenant shall provide Landlord with reasonable financial information for Landlord
to determine, in its reasonable discretion, whether such entity has a financial
capacity and net worth sufficient to comply with the terms of this Lease; (b)
such proposed subtenant or assignee shall continue to use the Leased Premises
for general office use; (c) Landlord determines that the nature of the proposed
subtenant’s or assignee’s business is appropriate for a first class office
building; (d) [intentionally omitted]; (e) Tenant is not in default under any
terms, covenants, or conditions of this Lease at the time the sublet or
assignment is requested or consummated; and (f) such proposed sublet or
assignment will not, in Landlord’s reasonable determination, result in a
significantly increased demand for parking spaces at the Property. Other than as
specifically provided in this section, Tenant shall not encumber this Lease in
any way nor shall Tenant assign, or permit the assignment of, any of its rights
under this Lease. Consent by Landlord to any assignment or subletting shall not
be deemed to release Tenant from any of its obligations hereunder or to alter,
impair or release the obligations of any person or entity guaranteeing the
obligations of Tenant hereunder.

Notwithstanding anything to the contrary contained in this Section 12, Tenant
may assign this Lease or sublet the premises for any of the then-remaining
portion of the unexpired Term without Landlord’s consent, but upon ten (10)
days’ prior written notice to Landlord) to (a) any parent, subsidiary or
affiliate corporation of Tenant, (b) the surviving corporation in connection
with a merger or consolidation of Tenant or any of its subsidiaries or parents,
or (c) a purchaser of all or substantially all of the assets of Tenant or the
stock of Tenant, provided that in either case: (i) the net worth of the assignee
or sublessee shall not be less than the net worth of Tenant as of the date of
this Lease (as evidenced by certified financial statements of such assignee or
sublessee, delivered to Landlord simultaneously with Tenant’s request for
consent to so assign or sublet); (ii) such assignee or sublessee shall continue
to operate the business in the Premises in accordance with the Permitted Use and
pursuant to all of the

9

--------------------------------------------------------------------------------




terms and provisions of this Lease; (iii) the tenant to which the Premises were
initially leased shall continue to remain liable under this Lease for the
performance of all terms, including, but not limited to, the payment of rent and
any other sums due under this Lease; (iv) Tenant shall not be in default (beyond
applicable cure periods, if any) of any of the terms and provisions of this
Lease on the effective date of such assignment, and (v) such assignee or
sublessee shall be of good reputation and have prior experience in the business
of Tenant.

IMPROVEMENTS

13.A. By Landlord. Landlord, at Tenant’s expense, shall use its best efforts to
provide the following improvements to the Leased Premises as detailed on Exhibit
C attached hereto and made a part hereof prior to May 31, 2007 provided Tenant
executes this Lease by March 30, 2007:

 

 

 

 

 

 

 

 

•

seven (7) private offices along the north side of Suite 500

 

$

22,220.00

 

 

•

thirteen (13) private offices along the north side of Suite 600

 

$

39.037.00

 

 

 

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 

 

Tenant’s total cost

 

$

61,257.00

 

Simultaneously with Tenant’s execution of this Lease, Tenant shall pay to
Landlord and amount equal to Thirty Thousand Six Hundred Twenty-Eight and 50/100
Dollars ($30,628.50) which represents 50% of Tenant’s total cost as stated
above. The balance of such total cost Thirty Thousand Six Hundred Twenty-Eight
and 50/100 Dollars ($30,628.50) shall be payable to Landlord by Tenant on the
later to occur of substantial completion of such work, not to include incomplete
punchlist items, or May 31, 2007.

Promptly after execution of this Lease, Landlord shall provide Tenant with
Exhibit B in autocad format.

Landlord shall provide, at Landlord’s sole cost and expense, initial space plan
services to Tenant for improvements, described above, to be made by Landlord, to
the Leased Premises.

DAMAGE TO LEASED PREMISES

14.A. Landlord’s Obligation to Repair and Reconstruct. If the Leased Premises
shall be damaged by fire, the elements, accident or other casualty (any of such
causes being referred to herein as a “Casualty”), but the Leased Premises shall
not be thereby rendered wholly or partially untenantable, Landlord shall
promptly (due allowance being made for delay which may arise by reason of
adjustment of loss under insurance policies and for reasonable delays due to
causes beyond Landlord’s control such as strikes, weather, acts of God, etc.)
cause such damage to be repaired and there shall be no abatement of rent. If, as
the result of a Casualty, the Leased Premises shall be rendered wholly or
partially untenantable, then, subject to the provisions of Section 14.B.,
Landlord shall cause such damage to be repaired and all Rent, except for that
rent due Landlord by reason of Tenant’s failure to perform any of its
obligations hereunder, shall be abated proportionately as to the portion of the
Leased Premises rendered untenantable during the period of such untenantability.
Such repairs shall be made at the expense of Landlord. Landlord shall not be
liable for interruption to Tenant’s business or for damage to, or replacement or
repair of, Tenant’s personal property (including, without limitation, inventory,
trade fixtures, floor coverings, furniture and other property removable by
Tenant under the provisions of this Lease) or to any leasehold improvements
installed in the Leased Premises by or on behalf of Tenant or otherwise, all of
which damage, replacement or repair shall be undertaken and completed by Tenant
promptly.

B. Landlord’s Option to Terminate this Lease. If the Leased Premises are: (1)
rendered wholly untenantable; (2) damaged as a result of any cause which is not
covered by Landlord’s insurance; or (3) damaged or destroyed in whole or in part
during the last one (1) year of the Lease Term, or, if in the opinion of
Landlord, the Property is totally or substantially damaged or destroyed and
Landlord elects not to rebuild the same to its prior condition, then, in any of
such events, Landlord may elect to terminate this Lease by giving to Tenant
notice of such election within ninety (90) days after the occurrence of such
event. If such notice is given, the rights and obligations of the parties shall
cease as of the date of such notice, and Rent (other than any Additional Rent
due Landlord by

10

--------------------------------------------------------------------------------




reason of Tenant’s failure to perform any of its obligations hereunder) shall be
adjusted as of the date of such termination.

C. Insurance Proceeds. If Landlord does not elect to terminate this Lease
pursuant to Section 14.B., Landlord shall, subject to the prior rights of any
Mortgagee, disburse and apply any insurance proceeds received by Landlord to the
restoration and rebuilding of the Leased Premises in accordance with Section
14.A. hereof. All insurance proceeds payable with respect to the Leased Premises
(excluding Tenant’s trade fixtures, inventory and other movable personal
property) shall belong to and shall be payable to Landlord.

D. Landlord’s and Tenant’s Option to Terminate. Notwithstanding anything in this
Section 14 of this Lease to the contrary, if the Leased Premises are made
“substantially untenantable” by fire or other casualty and Landlord has not
otherwise terminated this Lease as permitted under this Section 14, then
Landlord shall, not later than sixty (60) days following the casualty, notify
Tenant in writing stating Landlord’s good faith estimate of the time required to
substantially complete the repair, rebuilding and restoration of the Leased
Premises (said notice is hereinafter referred to as the (“Estimate Notice”). If
the estimated restoration period set forth in the Estimate Notice exceeds one
hundred eighty (180) days from the date of the casualty, Landlord or Tenant may
elect, by written notice to the other, to terminate this Lease. If either party
fails to exercise such right to terminate this Lease within thirty (30) days of
Landlord’s delivery of the Estimate Notice, or if the Estimate Notice indicates
that the repair, rebuilding or restoration can be substantially completed within
one hundred eighty (180) days from the date of casualty, this Lease shall remain
in full force and effect and Landlord shall proceed with due diligence to
repair, rebuild and restore the Leased Premises. For the purpose of this Lease,
the term “substantially untenantable” shall describe a situation in which fifty
percent (50%) or more of the Leased Premises is rendered untenantable.

CONDEMNATION

15. If the whole or any part of the Leased Premises shall be taken under the
power of eminent domain, then this Lease shall terminate as to the part so taken
on the day when Tenant is required to yield possession thereof, and Landlord
shall (subject to Landlord’s right to terminate described below) make such
repairs and alterations as may be necessary in order to restore the part not
taken to useful condition. Upon such taking, the Rent shall be reduced
proportionately by the portion of the Leased Premises so taken. If the amount of
the Leased Premises so taken is such as to substantially impair the usefulness
of the Leased Premises for the purposes for which the same are hereby leased,
then either party shall have the right to terminate this Lease as of the date
when Tenant is required to yield possession. The compensation awarded for such
taking, both as to Landlord’s reversionary interest and Tenant’s interest under
this Lease, shall belong to and be the sole property of Landlord. Tenant shall
have no claim against Landlord nor be entitled to any award or damages other
than an abatement of the rent beyond the termination date and compensation paid,
if any, for moving expenses and/or cost of removal of stock and/or trade
fixtures. The foregoing notwithstanding, Tenant shall not be precluded from
maintaining its own action against the condemning authority for compensation for
loss of business or good will. In addition, Landlord shall have the right to
terminate this Lease in the event any taking by condemnation materially impairs
the economic viability of the Property, in Landlord’s sole discretion,
regardless of the effect of any such taking on the Leased Premises.

INDEMNITY AND INSURANCE

16.A. Indemnity by Tenant. To the extent permitted by law and subject to Section
16.G., Tenant shall and does hereby agree to indemnify, hold harmless and defend
Landlord, and their respective tenants and subtenants, from and against any and
all claims, actions, damages, liabilities and expenses, including attorneys’ and
other professional fees, in connection with loss of life, personal injury and/or
damage to property arising from or out of the occupancy or use by Tenant of the
Leased Premises or any part thereof or any other part of the Leased Premises,
occasioned wholly or in part by any act or omission of Tenant, its officers,
agents, invitees, contractors or employees.

11

--------------------------------------------------------------------------------




 

 

 

Landlord shall indemnify and hold Tenant harmless from all loss, damage, claim
of damage, liability or expense whatsoever on all counts of any damage, claim of
damage, liability, or expense for injury to persons caused by negligent acts or
misconduct of Landlord, its agents or employees, within the common areas of the
Property.

 

 

 

B. Landlord not Responsible for Acts of Others. Landlord shall not be
responsible or liable to Tenant, or to those claiming by, through or under
Tenant, for any loss or damage which may be occasioned by or through the acts or
omissions of persons occupying space adjoining the Leased Premises or any part
of the premises adjacent to or connecting with the Leased Premises or any other
part of the Property, or otherwise, or for any loss or damage resulting to
tenant, or those claiming by, through or under Tenant, or its or their property,
from the breaking, bursting, stoppage or leaking of electrical cable and wires,
or water, gas, sewer or steam pipes. To the maximum extent permitted by law,
tenant agrees to use and occupy the Leased Premises, and to use such other
portions of the Property as Tenant is herein given the right to use, at Tenant’s
own risk.

 

 

 

C. Policy Requirements. The company or companies writing any insurance which
Tenant is required to carry and maintain or cause to be carried or maintained
pursuant to Section 16.D., as well as the form of such insurance, shall be
licensed to do business in the State of Maryland. Public liability and special
form insurance policies evidencing such insurance shall name Landlord and/or its
designee(s) as additional insured, shall be primary and non-contributory, and
shall also contain a provision by which the insurer agrees that such policy
shall not be canceled, materially changed or not renewed without at least thirty
(30) days advance notice to Landlord, c/o Hill Management Services, Inc., 9640
Deereco Road, Timonium, Maryland 21093, by certified mail - return receipt
requested, or its designee. All policies shall be written on an occurrence,
rather than a claims made basis. Each such policy, or a certificate thereof,
shall be deposited with Landlord by Tenant promptly upon commencement of
Tenant’s obligation to procure the same. If Tenant shall fail to perform any of
its obligations under Sections 16.D. or 16.E., Landlord may perform the same and
the cost of same shall be deemed Additional Rent and shall be payable upon
Landlord’s demand.

 

 

 

D. Tenant’s Insurance. At all times after the Leased Premises are released to
Tenant for construction of its improvements, Tenant shall carry and maintain, at
its sole expense:


 

 

 

 

 

 

(1)

Commercial general liability insurance, including insurance against assumed or
contractual liability under this Lease against any liability arising out of the
ownership, use, occupancy or maintenance of the Leased Premises and all areas
appurtenant thereto, to afford protection with limits of not less than:

 

 

 

 

 

 

 

 

$2,000,000

General Aggregate

 

 

 

$1,000,000

Products/Completed Operation

 

 

 

$1,000,000

Per Occurrence

 

 

 

$1,000,000

Personal/Advertising Injury

 

 

 

$10,000

Medical Payments

 

 

 

$150,000

Fire Legal

 

 

 

 

 

 

(2)

Special form property insurance, including replacement cost endorsement,
covering the value of the leasehold improvements made by tenant to the Leased
Premises and the value of tenant’s personal property in the Leased Premises
(including without limitation, inventory, trade fixtures, floor coverings,
furniture and other property removable by Tenant under the provisions of this
Lease) and all leasehold improvements installed in the Leased Premises by or on
behalf of Tenant or otherwise. Any deductible under any such policy shall not
exceed $5,000.

 

 

 

 

 

 

(3)

[Intentionally omitted];

 

 

 

 

 

 

(4)

Worker’s compensation or similar insurance in form and amounts required by law.

 

 

 

 

 

 

(5)

Commercial auto limit of $500,000.00.

12

--------------------------------------------------------------------------------




 

 

 

sheetrock or ceiling tiles, steam, gas, electricity, water, rain, snow, or
dampness which may leak or issue from or through any part of the Leased
Premises, or from pipes, appliances or plumbing, or from sewers, or the street,
or subsurface, or from any other place by dampness or other cause of whatsoever
nature unless due to Landlord’s gross negligence or willful misconduct. Tenant
shall defend and indemnify Landlord from any claim of liability from which
Landlord is hereby exonerated.

HOLDING OVER AND SURRENDER

 

 

 

18.A. Holding Over. This Lease and the tenancy hereby created shall cease and
expire at the end of the Initial Lease Term, or, if applicable, at the
expiration of any renewal period(s), without the necessity of any notice of
termination from either Landlord or Tenant, and Tenant hereby waives any
statutorily or otherwise required notice to remove, quit or vacate. If Tenant
holds possession of the Leased Premises after the expiration or sooner
termination of this Lease for any reason, Tenant shall be deemed to be a
tenant-at-will and Tenant shall pay Landlord one and one-half times the Rent
(including, without limitation, base or Annual Rent, Additional Rent and any
taxes or operating or maintenance costs pass-through to the Tenant under the
terms of this Lease) reserved in this Lease for such period of time as Tenant
remains in possession of the Leased Premises; but such payment of rent shall not
create any lease arrangement whatsoever between Landlord and Tenant. During such
period, Landlord shall retain all of Landlord’s rights under this Lease and
shall be entitled to the benefit of any law respecting summary recovery of
possession of leased premises from a tenant holding over regardless of whether
or not any required statutory notice to quit, vacate or surrender has been given
by Landlord. If the Leased Premises be not surrendered at the expiration or
sooner termination of this Lease, then Tenant shall indemnify, defend and hold
Landlord harmless against all loss, claim, expense or liability resulting from
the delay by Tenant in so surrendering the Leased Premises, including, without
limitation, any claims made by any succeeding occupant founded on such delay.
Tenant’s obligations under this Section shall survive the expiration of the
Lease Term (including renewal(s)) or the earlier termination of this Lease.

 

 

 

B. Surrender of Leased Premises. On or before the expiration of the Lease Term
or any earlier termination of this Lease, Tenant shall at its sole expense: (i)
surrender to the Landlord possession of the Leased Premises (including any
fixtures or other improvements that are owned by Landlord or that are to remain
with the Leased Premises as provided in this Lease) in good order and repair
(ordinary wear and tear excepted) and broom clean, together with all keys and
combinations to locks, safes and vaults and all improvements, alterations,
additions, fixtures and equipment at any time made or installed in, upon or to
the interior or exterior of the Premises, except Tenant’s personal property and
all trade fixtures, all of which shall thereupon become the property of Landlord
without any claim by Tenant therefore; (ii) carefully remove (so as not to
damage any portion of the Leased Premises) there from all signs, goods, effects,
machinery, fixtures and equipment and other items of Tenant’s personal property
used in conducting Tenant’s trade or business which are neither part of the
improvements to the Leased Premises nor owned by the Landlord and that are not
remain with the Premises as provided in this Lease; and (iii) repair any damage
caused by such removal.

 

 

 

Additionally, unless Landlord elects, in its sole discretion, by written notice
delivered to Tenant within five (5) days after the expiration of earlier
termination of this Lease, to retain any or all wires, cables and similar
installations appurtenant thereto (“Wires”) installed by Tenant, or by Landlord
at Tenant’s request or expense, within the Leased Premises or anywhere else in
the building in which the Leased Premises are located, including, without
limitation, plenums or risers, then Tenant shall remove the Wires within the
fifteen (15) day period set forth in the immediately preceding paragraph, and,
in connection with such removal, Tenant shall restore the Leased Premises or
building to the condition it was in prior to the installation of the Wires. If
Landlord elects to retain any or all of the Wires, then the retained Wires shall
be left in good and safe condition, working order, properly labeled and capped
or sealed at each end and in each telecommunications/electrical closet and
junction box; and such Wires shall be free and clear of all liens and
encumbrances. If Tenant elects to discontinue the use of any Wires, but
continues to occupy and use the Leased Premises, then Tenant shall so notify
Landlord in writing within thirty

14

--------------------------------------------------------------------------------




 

 

 

(30) days of such discontinuation, and Landlord shall have the right, at its
sole discretion, to elect to retain such Wires or to have Tenant remove the same
in accordance with the foregoing provisions of this Subsection B.

 

 

 

If Tenant shall fail to remove any of Tenant’s personal property, trade fixtures
or Wires (to the extent not retained by Landlord), such personal property, trade
fixtures or Wires shall, at the option of Landlord, either: (i) be deemed
abandoned and become the exclusive property of Landlord; or (ii) removed and
stored (except Wires may be discarded) by Landlord at the expense of Tenant
without further notice to or demand upon Tenant, and Landlord may hold Tenant
responsible for any and all charges and expenses incurred by Landlord therefore.

 

 

 

All personal property not removed by the Tenant from the Leased Premises within
fifteen (15) days after the earlier to occur of: (i) the expiration of the Lease
Term; (ii) the termination of the Lease; or (iii) the date the Tenant abandons
the Leased Premises or otherwise ceases to do business therein; will be
conclusively presumed to have been abandoned by the Tenant and the Landlord, may
at the Landlord’s sole option, thereafter take possession of such property and
either declare the same to be the property of the Landlord or, at the expense of
the Tenant, dispose of such property in any manner and for whatever
consideration the Landlord, in its sole discretion, deems advisable.

DEFAULT AND REMEDIES

 

 

 

 

19.A. “Event of Default” Defined. Any one or more of the following events shall
constitute an “Event of Default”:

 

 

 

 

(1)

the sale of Tenant’s interest in the Leased Premises under attachment, execution
or similar legal process or, if Tenant is adjudicated to be bankrupt or
insolvent and such adjudication is not vacated within thirty (30) days;

 

 

 

 

(2)

the filing of a voluntary or involuntary petition proposing the adjudication of
Tenant or any guarantor of Tenant’s obligations hereunder as a bankrupt or
insolvent, or the reorganization of Tenant or any such guarantor, or an
arrangement by Tenant or any such guarantor with its creditors, whether pursuant
to the United States Bankruptcy Act or any similar federal or state proceedings,
unless such petition is filed by a party other than Tenant or any such guarantor
and is withdrawn or dismissed within thirty (30) days after the date of filing;

 

 

 

 

(3)

the admission in writing by Tenant or any such guarantor of its inability to pay
its debts when due;

 

 

 

 

(4)

the appointment of a receiver or trustee for the business or property of Tenant
or any such guarantor, unless such appointment shall be vacated within ten (10)
days of its entry;

 

 

 

 

(5)

the making by Tenant or any such guarantor of an assignment for the benefit of
its creditors, or if in any other manner Tenant’s interest in this Lease shall
pass to another by operation of law in violation of the liens hereof;

 

 

 

 

(6)

the failure of Tenant to pay any Rent or other sum of money within ten (10) days
after the same is due hereunder;

 

 

 

 

(7)

default by Tenant in the performance or observance of any covenant or agreement
of this Lease (other than a default involving the payment of money), which
default is not cured within thirty (30) days after the giving of notice thereof
by Landlord, unless such default is of such nature that it cannot be cured
within such thirty (30) day period, in which case no Event of Default shall
occur so long as Tenant shall

15

--------------------------------------------------------------------------------




 

 

 

 

 

commence the curing of the default within such thirty (30) day period and shall
thereafter diligently prosecute the curing of same; provided, however, if Tenant
shall default in the performance of any such covenant or agreement of this Lease
two (2) or more times in any twelve (12) month period, then, notwithstanding
that such defaults have each been cured by Tenant, any further similar default
shall be deemed an Event of Default without the ability for cure;

 

 

 

 

(8)

[intentionally omitted]; and

 

 

 

 

(9)

the occurrence of any other event described as constituting an Event of Default
or default elsewhere in this Lease.

 

 

 

 

B. Remedies. Upon the occurrence of an Event of Default, Landlord, without
notice to Tenant in any instance (except where expressly provided for below) may
do any one or more of the following:

 

 

 

 

(1)

sell at public or private sale all or any part of the goods, chattels, fixtures
and other personal property belonging to Tenant which are or may be put into the
Leased Premises during the Lease Term, whether exempt or not from sale under
execution or attachment (it being agreed that said property shall at all times
be bound with a lien in favor of Landlord and shall be chargeable for all rent
for the fulfillment of the other covenants and agreements herein contained) and
apply the proceeds of such sale, first, to the payment of all costs and expenses
of conducting the sale or caring for or storing said property (including all
attorneys’ fees), second, toward the payment of any indebtedness, including
(without limitation) indebtedness for rent, which may be or may become due from
Tenant to Landlord, and third, to pay Tenant, on demand in writing, any surplus
remaining after all indebtedness of Tenant to landlord has been fully paid;

 

 

 

 

(2)

perform, on behalf and at the expense of Tenant, any obligation of Tenant under
this Lease which Tenant has failed to perform and of which Landlord shall have
given Tenant notice, the cost of which performance by Landlord, together with
interest thereon at the Default Rate from the date of such expenditure, shall be
deemed Additional Rent and shall be payable by Tenant to Landlord upon demand.
Notwithstanding the provisions of this clause (2) and regardless of whether an
Event of Default shall have occurred, Landlord may exercise the remedy described
in this clause (2) without any notice to Tenant if Landlord, in its good faith
judgment, believes it would be materially injured by failure to take rapid
action or if the unperformed obligation of Tenant constitutes an emergency;

 

 

 

 

(3)

elect to terminate this Lease and the tenancy created hereby by giving notice of
such election to Tenant without any right on the part of Tenant to save the
forfeiture by payment of any sum due or by other performance of condition, term,
agreement or covenant broken, or elect to terminate Tenant’s possessory rights
and all other rights of Tenant without terminating this Lease, and in either
event, at any time thereafter without notice or demand and without any liability
whatsoever, re-enter the Leased Premises by force, summary proceedings or
otherwise, and remove Tenant and all other persons and property from the Leased
Premises, and store such property in a public warehouse or elsewhere at the cost
and for the account of Tenant without resort to legal process and without
Landlord being deemed guilty of trespass or becoming liable for any loss or
damage occasioned thereby;

 

 

 

 

(4)

accelerate all Rent and other sums of money due hereunder; and/or

 

 

 

 

(5)

exercise any other legal or equitable right or remedy (including, but not
limited to, obtaining injunctive relief) which it may have.

16

--------------------------------------------------------------------------------




 

 

 

Any costs and expenses incurred by Landlord (including, without limitation,
reasonable attorneys’ fees) in enforcing any of its rights or remedies under
this Lease shall be deemed to be Additional Rent and shall be repaid to Landlord
by Tenant upon demand. To the extent permitted by law, Tenant hereby expressly
waives any and all rights of redemption which Tenant may have under any current
or future laws in the event Tenant is evicted or dispossessed for any reason.

 

 

 

C. Damages. If this Lease is terminated pursuant to Section 19.B., Tenant
nevertheless shall remain liable for any rent and damages which may be due or
sustained prior to such termination, all reasonable costs, fees and expenses
including, but not limited to, reasonable attorneys’ fees, costs and expenses
incurred by Landlord in pursuit of its remedies hereunder, or in renting the
Leased Premises to others from time to time (all such rent, damages, costs, fees
and expenses being referred to herein as “Termination Damages”), additional
damages which shall be that amount equal to accelerated rent, Percentage Rent
(if any), Additional Rent and other sums due hereunder for the balance of the
Lease Term, discounted to present value at a rate equal to the then applicable
discount rate of the Federal Reserve Bank in Baltimore, Maryland plus one (1)
percentage point (the “Liquidated Damages”), and all consequential damages to
Landlord for Tenant’s failure to surrender the Leased Premises in accordance
with the provisions of this Lease (and this clause shall survive the termination
of this Lease). In determining such Liquidated Damages, the amount of Additional
Rent and Percentage Rent (if any) shall be deemed to be the amount equal to the
amounts of Additional Rent payable in the Lease Year immediately preceding the
Lease Year in which default occurs (annualized in the event such preceding Lease
Year is less than 12 months), discounted to present value. Provided Landlord
obtains a final money judgment against Tenant for the Termination Damages and
the Liquidated Damages, if Landlord relets the Leased Premises prior to the
expiration of the Lease Term, all Rent which would have been collected by
Landlord from Tenant now paid by a new tenant will be credited against such
judgment.

 

 

 

Landlord may relet the Leased Premises or any part thereof, alone or together
with other premises, for such term(s) (which may be greater or less than the
period which otherwise would have constituted the balance of the Lease Term) and
on such terms and conditions (which may include concessions or free rent and
alterations of the Leased Premises) as Landlord, in its sole discretion, may
determine, but Landlord shall not be liable for, nor shall Tenant’s obligations
hereunder be diminished by reason of, any failure by Landlord to relet the
Leased Premises or any failure by Landlord to collect any rent due upon such
reletting.

 

 

 

Nothing contained in this Lease shall limit or prejudice the right of Landlord
to prove for and obtain, in proceedings for the termination of this Lease by
reason of bankruptcy or insolvency, an amount equal to the maximum allowed by
any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater, equal to, or less than the amount of the loss or damages referred to
above.

MECHANICS’ LIENS

 

 

 

20. No work performed by Tenant pursuant to this Lease, whether in the nature of
erection, construction, alteration, or repair, shall be deemed to be done at the
direction of or for the immediate use and benefit of Landlord. No mechanic’s or
other lien shall be allowed against the estate of Landlord by reason of any
consent given by Landlord to Tenant to improve the Leased Premises. Tenant shall
pay promptly all persons furnishing labor or materials with respect to any work
performed by Tenant or its contractor on or about the Leased Premises. In the
event any mechanic’s or other lien shall at any time be filed against the Leased
Premises by reason of work, labor, services or materials performed or furnished,
or alleged to have been performed or furnished to Tenant or to anyone holding
the Leased Premises through or under Tenant, or if Landlord or Tenant

17

--------------------------------------------------------------------------------




 

 

 

shall receive a written notice of any intent to file a lien, Tenant shall cause
the same to be discharged of record or bonded to the satisfaction of Landlord.
If Tenant shall fail to cause such lien to be so discharged or bonded after
being notified of the filing thereto or the intent to file such lien, then, in
addition to any other right or remedy of Landlord, Landlord may bond or
discharge the same by paying the amount claimed to be due, and the amount so
paid by Landlord including reasonable attorneys’ fees incurred by Landlord,
either in defending against such lien or in procuring the bonding or discharge
of such lien, together with interest thereon at the Default Rate, shall be due
and payable by Tenant to Landlord upon demand as Additional Rent.

 

 

SECURITY INTEREST

 

 

 

21. [Intentionally Omitted].

 

 

BROKERS’ COMMISSIONS

 

 

 

22. Landlord recognizes CB Richard Ellis as the sole broker procuring this Lease
and shall pay said broker a commission therefor pursuant to a separate agreement
between said broker and Landlord. Landlord and Tenant each represent and warrant
to one another that except as set forth herein neither of them has employed any
broker, agent or finder in carrying on the negotiations relating to this Lease.
Landlord shall indemnify and hold Tenant harmless, and Tenant shall indemnify
and hold Landlord harmless, from and against any claim or claims for brokerage
or other commissions arising from or out of any breach of the foregoing
representation and warranty by the respective indemnitors.

 

 

COMPLIANCE WITH LAWS

 

 

 

23.A. Except for conditions existing prior to Tenant’s occupancy of the Leased
Premises under it’s sublease with Rehabcare Group, Inc., Tenant, at its sole
expense, shall promptly observe and comply with, whether now in force or which
may hereafter be in force, all federal, state and local laws, orders, rules,
requirements and regulations, and of any and all governmental authorities or
agencies and of any board of fire underwriters or other similar organization
respecting the Leased Premises and the manner in which the Leased Premises are
or should be used, occupied and maintained by Tenant; provided, however, that
Landlord and not Tenant shall make all structural changes and correct all
structural defects in the Leased Premises necessary to comply with requirements
of law, and make all repairs, changes or alterations necessary because the
Leased Premises were not constructed in compliance with any of said statutes,
ordinances, laws, orders, regulations or requirements. All licenses, fees, and
charges arising out of Tenant’s use of the Leased Premises and all charges for
minor privileges occasioned by the occupancy of Tenant shall be the
responsibility of Tenant.

 

 

 

B. Tenant, at its sole expense, shall comply with all requirements of (i) the
Americans with Disabilities Act of 1990 and with all rules, regulations and
guidelines thereto, as the same are in effect on the date hereof and may
hereafter be amended, modified or supplemented (collectively the “ADA”), (ii)
the Maryland State Human Relations Commission Act (the “SHRCA”) and (iii) any
other similar laws, rules or regulations, as they relate to the Leased Premises
and the conduct of Tenant’s business therein. Any and all alterations, additions
and improvements required or permitted to be made by Tenant pursuant to the
terms of this Lease (collectively the “Alterations”) shall be subject to the
requirements of this Section 23. Notwithstanding anything contained herein to
the contrary, if the Alterations, or Tenant’s use and occupancy of the Leased
Premises, necessitate any alterations or improvements to any other parts of the
Property outside the Leased Premises, Tenant shall pay the full cost of such
alterations or improvements promptly upon demand by Landlord. Tenant shall
indemnify, defend and hold harmless Landlord from any and all lawsuits, actions,
claims, losses, damages, costs and expenses (including court costs and
reasonable attorneys’ fees) incurred by Landlord as a result of Tenant’s failure
to comply with any provisions of this Section 23, which obligation shall survive
the expiration or earlier termination of

18

--------------------------------------------------------------------------------




 

 

 

this Lease. If Tenant fails to comply with its obligations hereunder, Landlord
shall have the right, in its sole discretion, to do or cause to be done any and
all work necessary to comply with same, and Tenant shall pay the cost thereof as
Additional Rent. Tenant shall pay such Additional Rent within ten (10) days
after receipt of a bill from Landlord. Within ten (10) days after receipt,
Tenant shall provide Landlord with copies of any notices alleging violation of
the ADA relating to any portion of the Leased Premises; any claims made or
threatened in writing regarding non-compliance with the ADA and relating to any
portion of the Leased Premises; or any governmental or regulatory actions or
investigations instituted or threatened regarding non-compliance with the ADA
and relating to any portion of the Leased Premises.

 

 

 

Notwithstanding the foregoing, Landlord represents and warrants, to the best of
its knowledge, without inquiry or investigation, that the Leased Premises, upon
the Commencement Date of this Lease, complies with all laws and regulations,
including without limitation, the ADA and SHRCA

 

 

ENVIRONMENTAL REQUIREMENT

 

 

 

24.A. Tenant shall (a) not engage in any activity which will result in any
“hazardous materials contamination” (defined herein) to the Leased Premises, (b)
immediately give notice to Landlord upon acquiring knowledge of the presence of
any “hazardous waste” or “hazardous substance” or “hazardous material” (as those
terms are defined herein) in the Leased Premises or any hazardous materials
contamination with a complete description thereof; (c) comply with all laws,
ordinances, rules, regulations, orders and directives requiring the removal,
treatment or disposal of any hazardous materials contamination and provide
Landlord, upon demand, with satisfactory evidence of such compliance; (d)
provide Landlord, within thirty (30) days after notice, with assurance that the
necessary funds are available to pay the cost of removing, treating and
disposing of any hazardous materials contamination caused by Tenant or any of
its agents, employees, contractors, invitees, assignees, subtenants, officers,
directors or shareholders; (e) discharge any lien which may be established on
the Leased Premises as a result of any hazardous materials contamination; and
(f) defend, indemnify and hold harmless Landlord and any Mortgagee, if any, from
any and all claims, losses, costs, damages or expenses, including but not
limited to reasonable attorneys’ fees and court costs, which may be asserted as
a result of the presence of any hazardous substance or hazardous waste or
hazardous material on the Leased Premises or any hazardous materials
contamination due to any actions by Tenant or any of its agents, employees,
contractors, invitees, assignees, subtenants, officers, directors or
shareholders. “Hazardous materials contamination” means the contamination of the
Leased Premises, facilities, soil, ground water, air, or other elements on, or
off, any other property as a result of any hazardous substance or hazardous
waste or hazardous material at any time emanating from the Leased Premises. The
term “hazardous waste” as used herein shall have the same meaning as defined in
the Resource Conservation and Recovery Act of 1976, as amended from time to
time, and regulations promulgated thereunder. The term “hazardous substance” as
used herein shall have the same meaning as defined in (a) the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended from
time to time, and regulations promulgated thereunder, and the Environment
Article of the Annotated Code of Maryland (1987 Vol., as amended). The term
“hazardous material” as used herein shall mean (a) any “oil” as defined in
Section 4-401(g) of the Environment Article of the Annotated Code of Maryland
(1987 Vol., as amended), and/or (b) any material or substance that, whether by
its nature or use, is subject to regulation under any present or future law,
ordinance, rule, regulation, order or directive, addressing environmental health
or safety issues, of or by any federal, state or local government or
governmental agency (collectively “Environmental Requirements”).

 

 

 

Notwithstanding the foregoing, Landlord represents and warrants, to the best of
its knowledge, without inquiry or investigation that the Leased Premises upon
the Commencement Date of this Lease, complies with all Environmental
Requirements.

19

--------------------------------------------------------------------------------




 

 

 

B. Tenant hereby covenants and agrees that if at any time it is determined that
Tenant, its agents, employees, contractors or invitees have placed or stored on
or brought onto the Property materials which under any Environmental
Requirements require special handling in collection, storage, treatment, or
disposal, Tenant shall immediately take or cause to be taken, at its sole
expense, such actions as may be necessary to comply with all Environmental
Requirements. If Tenant shall fail to take such action, Landlord may make
advances or payments towards performance or satisfaction of the same but shall
be under no obligation to do so; and all sums so advanced or paid, including all
sums advanced or paid in connection with any judicial or administrative
investigation or proceeding relating thereto, including, without limitation,
reasonable attorneys’ fees, fines, or other costs, shall be repaid by Tenant,
upon demand by Landlord, and shall bear interest at the rate of four percent
(4%) per annum above the prime rate of interest that is publicly announced by
Bank of America from time to time. Failure of Tenant to comply with all
Environmental Requirements shall constitute and be a default under this Lease.

 

 

 

Notwithstanding the above provisions of Section 24, Tenant shall not be
responsible for any Hazardous Materials Contamination, Hazardous Waste,
Hazardous Substance, or Hazardous Material that were present on the Property,
including the Leased Premises, prior to the Commencement Date of this Lease.

 

 

NOTICES

 

 

 

25.A. Sending of Notices. All notices, demands, requests, approvals and consents
(collectively referred to as “Notices”) required or permitted under this Lease
shall be in writing and shall be either (i) personally delivered with signed
receipt, (ii) sent by first class certified mail - return receipt request,
postage prepaid, or (iii) sent by a nationally-recognized, overnight courier and
addressed (i) if to Landlord, at 9640 Deereco Road, Timonium, Maryland 21093, or
(ii) if to Tenant, at the Leased Premises, with a copy of legal and/or default
notices to Jeffrey Abarbanel, Esquire, Fedder and Garten Professional
Association, 36 S. Charles Street, Suite 2300, Baltimore, Maryland 21201. All
Notices personally delivered shall conclusively be deemed delivered at the time
of such delivery. All Notices sent by certified mail shall conclusively be
deemed delivered two (2) days after the deposit thereof in the United States
mails. All Notices delivered by overnight courier shall conclusively be deemed
made one (1) business day after delivery to such courier service. Any party may
designate a change of address by notice to the other party, given at least ten
(10) days before such change of address is to become effective.

 

 

 

B. Notice to Mortgagees. If any Mortgagee shall notify Tenant that it is the
holder of a mortgage affecting the Leased Premises, no notice, request or demand
thereafter sent by Tenant to Landlord shall be effective unless and until a copy
of the same shall also be sent to such Mortgagee to such address as such
Mortgagee shall designate.

 

 

ADDITIONAL RENT

 

 

 

26. Whenever under the terms of this Lease any sum of money is required to be
paid by Tenant in addition to the basic rent herein reserved, whether or not
such sum is herein designated as additional rent or provision is made for the
collection of said sum as additional rent, said sum shall nevertheless be deemed
Additional Rent and shall be collectible as such with the first installment of
rent thereafter falling due hereunder. Landlord shall make, from time to time
during the Term, a reasonable estimate of the Additional Rent including, without
limitation, Tenant’s Proportionate Share of operating or common area expenses,
real estate taxes or insurance, which may become due for any calendar year and
require Tenant to pay to Landlord for each calendar month during such year one
twelfth (1/12) of such Additional Rent, at the time and in the manner that
Tenant is required hereunder to pay the monthly installment of the basic rent
for such month; and increase or decrease from time to time during such calendar
year the amount initially so estimated for such calendar year, all by giving
Tenant a revised invoice therefor, accompanied by a

20

--------------------------------------------------------------------------------




 

 

 

schedule setting forth in reasonable detail the expenses comprising such costs,
as so estimated, In such event, Landlord shall cause the actual amount of such
Additional Rent to be computed and certified to Tenant within one hundred twenty
(120) days after the end of such calendar year. Any overpayment or deficiency in
Tenant’s payment of its share shall be adjusted between Landlord and Tenant;
Tenant shall pay Landlord or Landlord shall credit Tenant’s account (or, if such
adjustment is at the end of the Term, Landlord shall pay to Tenant), as the case
may be, within fifteen (15) days after such notice to Tenant, such amount
necessary to effect such adjustment. Landlord’s failure to provide such notice
within the time prescribed above shall not relieve Tenant of any of its
obligations hereunder. In the event Tenant in good faith disputes in writing the
amount owed by Tenant as such Additional Rent, Tenant shall not be in default
hereunder so long as Tenant pays all of the undisputed portion of such
Additional Rent and as soon as such dispute is resolved promptly pays any
remaining portion.

 

 

MISCELLANEOUS

 

 

 

2.A. Accord and Satisfaction. No receipt and retention by Landlord of any
payment tendered by Tenant in connection with this Lease will give rise to,
support, or constitute an accord and satisfaction, notwithstanding any
accompanying statement, instruction, or other assertion to the contrary (whether
by notation on a check or in a transmittal letter or otherwise), unless Landlord
expressly agrees to an accord and satisfaction in a separate writing duly
executed by the appropriate persons. Landlord may receive and retain, absolutely
and for itself, any and all payments so tendered, notwithstanding any
accompanying instructions by Tenant to the contrary. Landlord will be entitled
to treat any such payments as being received on account of any item or items of
rent, interest, expense, or damage due in connection herewith, in such amounts
and in such order as Landlord may determine at its sole discretion.

 

 

 

B. Captions and Pronouns. The captions are inserted only as a matter of
convenience and for reference and in no way define, limit or describe the scope
of this Lease, or the intent of any provision thereof. Reference to masculine,
feminine, or neuter gender shall include all other genders.

 

 

 

C. Corporate Tenants. If Tenant is a corporation, the persons executing this
Lease on behalf of Tenant hereby covenant and warrant that: Tenant is a duly
constituted corporation qualified to do business in the State of Maryland; all
Tenant’s franchises and corporate taxes have been paid to date; all future
forms, reports, fees and other documents necessary for Tenant to comply with
applicable laws will be filed by Tenant when due; and such persons are duly
authorized by the board of directors of such corporation to execute and deliver
this Lease on behalf of the corporation.

 

 

 

D. Exhibits and Counterparts. All exhibits referred to herein are expressly
incorporated in, and made a part of, this Lease. This Lease may be executed in
one or more counterparts, each of which shall be deemed an original, but all of
which together shall constitute one and the same lease.

 

 

 

E. Fees and Expenses. If Tenant shall default in the observance or performance
of any term or covenant on Tenant’s part to be observed or performed under or by
virtue of any of the terms or provisions in this Lease, Landlord may
immediately, or at any time thereafter and without notice, perform the same for
the account of Tenant, and if Landlord makes any expenditures or incurs any
obligations for the payment of money in connection therewith including, but not
limited to, attorneys’ fees in instituting, prosecuting or defending any action
or proceeding, such sums paid or obligations incurred with interest and costs
shall be deemed to be Additional Rent hereunder and shall be paid by Tenant to
Landlord within five (5) days of rendition of any bill or statement to Tenant
therefor.

 

 

 

F. Governing Law. This Lease shall be governed by and construed in accordance
with the laws of the State of Maryland.

 

 

 

G. Interpretation. Landlord and Tenant hereby agree that both parties were
equally influential in preparing and negotiating this Lease, and each had the
opportunity to seek the advice of legal counsel prior to the execution of

21

--------------------------------------------------------------------------------




 

 

 

this Lease. Therefore, Landlord and Tenant agree that no presumption should
arise construing this Lease more unfavorably against any one party.

 

 

 

H. Limitation of Right of Recovery against Landlord. Notwithstanding anything to
the contrary contained in this Lease, it is agreed and understood that Tenant
shall look solely to the interest of Landlord on the Property for the
enforcement of any judgment (or other judicial decree) requiring the payment of
money by Landlord to Tenant by reason of any default or breach by Landlord in
the performance of its obligations under this Lease, it being agreed hereby that
no other assets of Landlord shall be subject to levy, execution, attachment or
other such legal process for the enforcement or satisfaction of the remedies
pursued by Tenant in the event of such default or breach. No personal judgment
shall lie against Landlord. This provision, which shall inure to Landlord’s
successors and assigns including any Mortgagee, is not intended to relieve
Landlord from the performance of any of Landlord’s obligations under this Lease,
but only to limit the personal liability of Landlord in case Tenant obtains a
judgment against Landlord.

 

 

 

I. No Option. The submission of this Lease for examination does not constitute a
reservation of, or option for, the Leased Premises, and this Lease shall become
effective only upon execution thereof by both parties.

 

 

 

J. No Oral Modification. This writing is intended by the parties as a final
expression of their agreement and as a complete and exclusive statement of the
terms thereof, all negotiations, considerations and representations between the
parties having been incorporated herein. No course of prior dealings between the
parties or their officers, employees, agents or affiliates shall be relevant or
admissible to supplement, explain, or vary any of the terms of this Lease.
Acceptance of, or acquiescence in, a course of performance rendered under this
or any prior agreement between the parties or their affiliates shall not be
relevant or admissible to determine the meaning of any of the terms of this
Lease. No representations, understandings, or agreements have been made or
relied upon in the making of this Lease other than those specifically set forth
herein. This Lease can be modified only in writing and when signed by the party
against whom the modification is enforceable.

 

 

 

K. No Waivers. The failure of Landlord to insist, in any one or more instances,
upon a strict performance of any of the covenants of this Lease, or to exercise
any option herein contained, shall not be construed as a waiver, or a
relinquishment for the future, of such covenant or option, but the same shall
continue and remain in full force and effect. The receipt by Landlord of rent,
with knowledge of the breach of any covenant hereof, shall not be deemed a
waiver of such breach, and no waiver by Landlord of any provision hereof shall
be deemed to have been made unless expressed in writing and signed by Landlord.

 

 

 

L. Performance of Landlord’s Obligations by Mortgagee. Tenant shall accept
performance of any of Landlord’s obligations hereunder by any Mortgagee.

 

 

 

M. Possession. Landlord covenants and agrees that possession of the Leased
Premises shall be given to Tenant as soon as the Leased Premises are ready for
occupancy by said Tenant. In case possession, in whole or in part, cannot be
given to Tenant on or before the Commencement Date of this Lease, Landlord
agrees to abate the Annual Rent proportionately until possession is given to
Tenant, and Tenant agrees to accept such pro-rata abatement as liquidated
damages for the failure to obtain possession. If Tenant takes possession of the
Leased Premises, in whole or in part, prior to the Commencement Date, Tenant’s
obligation to pay Rent as set forth in this Lease shall commence as of the day
Tenant obtains possession of the Leased Premises.

 

 

 

N. Recording. This Lease may be recorded at the option of Landlord or Tenant
and, if either party so elects, the costs of such recording, including
recordation tax and transfer tax, shall be paid by the party requesting such
recordation.

 

 

 

O. Relocation. [Intentionally Omitted].

 

 

 

P. Remedies Cumulative. No reference to any specific right or remedy shall
preclude Landlord from exercising any other right or from having any other
remedy or from maintaining any action to which it may otherwise be entitled at
law or in equity. No failure by Landlord to insist upon strict performance of
any agreement, term, covenant or Condition hereof, or to exercise any right or
remedy consequent upon a breach thereof, and no

22

--------------------------------------------------------------------------------




 

 

 

acceptance of full or partial rent during the continuance of any such breach
shall constitute a waiver of any such breach. No waiver by Landlord of any
breach by Tenant under this Lease or of any breach by any other tenant under any
other lease of any portion of the Property shall affect or alter this Lease in
any way whatsoever.

 

 

 

Q. Rental Sign. Landlord shall have the right to place a “For Rent” sign on any
portion of the Leased Premises during the period beginning one hundred eighty
(180) days prior to the expiration of the Lease Term and to place a “For Sale”
sign thereon at any time.

 

 

 

R. Security Interest. [Intentionally Omitted].

 

 

 

S. Severability. If any portion of any term or provision of this Lease, or the
application thereof to any person or circumstances shall, to any extent, be
invalid or unenforceable, the remainder of this Lease, or the application of
such term or provision to persons or circumstances other than those as to which
it is held invalid or unenforceable, shall not be affected thereby, and each
term and provision of this Lease shall be valid and be enforced to the fullest
extent permitted by law.

 

 

 

T. Several Liability. If Tenant shall be one or more individuals, corporations
or other entities, whether or not operating as a partnership or joint venture,
then each such individual, corporation, entity, joint venturer or partner shall
be deemed to be both jointly and severally liable for the payment of the entire
rent and other payments specified herein.

 

 

 

U. Prior Information. The Tenant acknowledges and agrees that no prior
information provided or statements made by the Landlord or its agent(s) (“Prior
Information”), including, without limitation, estimated gross sales and common
area maintenance calculations, any other financial matters, and any matters
related to: (i) any of the premises on the Property; (ii) the Property itself;
or (iii) the number or kind of tenants on the Property, have in any way induced
the Tenant to enter into this Lease. The Tenant acknowledges that prior to
entering into this Lease, the Tenant has satisfied itself of all its concerns by
conducting an independent investigation of the validity of such Prior
Information.

 

 

 

V. Successors and Assigns. This Lease and the covenants, terms and conditions
contained herein shall inure to the benefit of and be binding on Landlord, its
successors and assigns, provided that, if Landlord shall transfer title to the
Property, by operation of law or otherwise, Landlord shall be relieved of all
covenants and obligations hereunder upon completion of such sale or transfer,
and it shall be considered that the transferee has assumed and agreed to carry
out all of the obligations of Landlord hereunder. This Lease and the covenants,
terms and conditions contained herein shall be binding on and inure to the
benefit of Tenant, its heirs, personal representatives, and permitted successors
and assigns.

 

 

 

W. Third Party Beneficiary. Nothing contained in this Lease shall be construed
so as to confer upon any other party the rights of a third party beneficiary
except rights contained herein for the benefit of a Mortgagee.

 

 

 

X. Time is of the Essence. Landlord and Tenant hereby agree that time is of the
essence in this Lease.

 

 

 

Y. Waiver of Jury Trial. Landlord and Tenant hereby mutually waive any and all
rights which either may have to request a jury trial in any action, proceeding
or counterclaim at law or in equity in any court of competent jurisdiction
arising out of this Lease or Tenant’s occupancy of or right to occupy the Leased
Premises. Tenant further agrees that in the event Landlord commences any summary
proceeding for nonpayment of Rent or possession of the Leased Premises, Tenant
will not, and hereby waives, all right to interpose any counterclaim of whatever
nature in any such proceeding. Tenant further waives any right to remove said
summary proceeding to any other court or to consolidate said summary proceeding
with any other action, whether brought prior or subsequent to the summary
proceeding.

 

 

 

Z. Rules and Regulations. Tenant covenants that the rules and regulations
appended hereto and such other and further rules and regulations as Landlord may
make, which in its judgment are desirable for the reputation, safety, care or
cleanliness of the Property and Leased Premises, or the operation or maintenance
of the Property and its equipment, or the comfort or health of tenants, shall be
faithfully observed and performed by Tenant. Tenant shall

23

--------------------------------------------------------------------------------




 

 

 

be deemed to have notice of any such rules and regulations when a copy thereof
has been mailed to Tenant by Landlord at the time and in the manner set forth in
this Lease for Notices. Landlord shall have the right to change such rules and
regulations and to waive in writing, or otherwise, any or all of such rules and
regulations in respect to one or more tenants, and Landlord shall not be
responsible to Tenant for the non-observance or violation of any of such rules
and regulations by any other tenant or other person. The provisions of the rules
and regulations shall not be deemed to limit any covenant or provision of this
Lease to be performed or fulfilled by Tenant.

 

 

 

AA. Disclosure. Tenant certifies that: (i) it is not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by an
Executive Order or the United States Treasury Department as a terrorist,
“Specially Designated National and Blocked Person,” or other banned or blocked
person, entity, nation or transaction pursuant to any law, order, rule, or
regulation that is enforced or administered by the Office of Foreign Assets
Control; and (ii) it is not engaged in this transaction, directly or indirectly
on behalf of, or instigating or facilitating this transaction, directly or
indirectly on behalf of, any person, group, entity, or nation. Tenant hereby
agrees to defend, indemnify, and hold harmless Landlord from and against any and
all claims, damages, losses, risks, liabilities, and expenses (including
attorney’s fees and costs) arising from or related to any breach of the
foregoing certification.

 

 

RIGHT OF FIRST REFUSAL

 

 

 

28. The term First Refusal Space shall mean all contiguous office space to the
Leased Premises that becomes available in the Property. If Landlord receives a
bona fide offer from a third party to lease either a portion of or all of First
Refusal Space, then, provided Tenant is not in default under the Lease and
subject to any existing Right of First Refusal/Offer, Landlord shall notify
Tenant (the “First Refusal Notice”) of the prospective tenant’s desire to lease
such space and Tenant shall have five (5) days after the date of the First
Refusal Notice to notify Landlord (“Tenant’s Acceptance Notice”) whether it
desires to lease at least all of that portion of the First Refusal Space
proposed to be leased by the prospective tenant If Tenant fails to notify
Landlord within the five (5) day period that it desires to lease that portion of
the First Refusal Space to be leased by the prospective tenant, and the
prospective tenant fails to lease that portion of the First Refusal Space, then
Tenant’s Right Of First Refusal on such portion shall continue. In addition,
Tenant shall continue to have the first refusal right for that portion of the
First Refusal Space not yet offered by Landlord. If and when Tenant exercises
its first right of refusal for the First Refusal Space from time to time,
Landlord and Tenant shall in good faith negotiate the terms and conditions
(rental rate, etc.) under which Tenant shall lease such space based upon the
fair market value of comparable office space in the Northern l-83/Hunt Valley
marketplace including a tenant improvement allowance; if Tenant does not, within
fifteen (15) days after the sending of Tenant’s Acceptance Notice, enter into an
amendment to the Lease incorporating the terms under which that portion of the
First Refusal Space is to be leased, Landlord shall have the right (but not the
obligation) to declare Tenant’s first refusal right with respect to that portion
of the First Refusal Space to be null and void and thereafter lease such portion
of the First Refusal Space to another tenant without first offering the same to
Tenant.

 

 

PARKING

 

 

 

29. So long as Tenant is not in default under the Lease, Landlord shall allocate
to Tenant eight (8) parking spaces in the lower level indoor parking area of
Executive Plaza for the term of the lease. Four (4) of these spaces shall be
free of charge and Tenant’s decision to lease the remaining four (4) spaces
shall be made within thirty (30) days of the Commencement Date of this Lease. In
the event Tenant decides to lease the remaining four (4) spaces, Tenant shall
pay Landlord One Hundred and 00/100 Dollars ($100.00) per month per space,
payable monthly, in advance, on the first day of each month. Except as otherwise
expressly set forth in this subsection 29, the terms and conditions of Tenant’s
use of said parking space shall be governed by that certain Application and
Lease for Executive Plaza Lower Level Indoor Parking executed by Tenant and
Landlord.

 

 

EXPANSION RIGHT

 

 

 

30. Provided Tenant is not then in default of this Lease, Tenant shall have the
ongoing right to expand, during the term of Tenant’s Sublease of the Leased
Premises with Rehabcare Group, Inc. and the term of this Lease, into

24

--------------------------------------------------------------------------------




 

 

 

the vacant office space adjacent to Suite LL4 which is known as Suite LL10
(approximately 1,700 square feet) and/or the occupied office space adjacent to
Suite 500 which is known as Suite 501 (approximately 4,063 square feet) and
during the term of this Lease, the office space known as Suite 700
(approximately 12,568 square feet) only if Suite 700 is vacant upon the
Commencement Date of this Lease, collectively (the “Expansion Space”). Tenant
shall exercise its expansion right by giving Landlord ninety (90) days prior
written notice of Tenant’s desire to lease the Expansion Space. In the event the
Expansion Space includes Suite 501 Landlord shall use its best efforts to
relocate the existing tenant within said ninety (90) day period provided i)
Landlord has similar office space within the Property for such relocation
subject to that tenant’s lease relocation clause and ii) Landlord and Tenant
have entered into an Amendment to Lease within fifteen (15) days of Landlord’s
receipt of the ninety (90) day notice described above.

 

 

 

The terms and conditions for the Expansion Space shall be based upon the fair
market rented value for comparable office space in the Northern l-83/Hunt Valley
marketplace. All costs associated with relocating an existing tenant for such
expansion shall be shared equally by Landlord and Tenant.

         IN WITNESS WHEREOF, the parties hereto have caused this Lease to be
duly executed under seal by their authorized agents on the date first above
written.

 

 

 

 

 

WITNESS/ATTEST:

 

LANDLORD:

 

 

 

 

 

 

 

 

HILL MANAGEMENT SERVICES, INC.,
agent for the owner

 

 

 

 

 

 

[ILLEGIBLE] [d76027003.jpg]

 

By:

-s- Anthony E. Giulio [d76027001.jpg]

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

          Anthony E. Giulio, President

 

 

 

 

 

 

 

 

Date:

 4/12/07

 

 

 

 

 

 

WITNESS/ATTEST:

 

TENANT:

 

 

 

 

 

 

 

PRACTICE MANAGEMENT PARTNERS Inc.

 

 

 

 

 

-s- John J. Robison [d76027004.jpg]

 

By:

-s- Perry Snyder [d76027007.jpg]

(SEAL)

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

 

          Perry Snyder, CEO

 

 

 

 

 

 

 

 

Date:

 4/11/07

 

25

--------------------------------------------------------------------------------




RULES AND REGULATIONS

The following Rules and Regulations have been formulated for the safety and
well-being of all the tenants of the Property. Strict adherence to these Rules
and Regulations is necessary to guarantee that each and every tenant will enjoy
a safe and unannoyed occupancy on the Property. Any violation of these Rules and
Regulations by any tenant which continues after notice from Landlord and after
Tenant has had an opportunity to cure as provided for in the Lease Agreement,
shall be sufficient cause for termination of this Lease at the option of
Landlord.

Landlord may, upon request by any tenant, waive the compliance by such tenant of
any of the foregoing Rules and Regulations, provided that (a) no waiver shall be
effective unless signed by Landlord or Landlord’s authorized agent, (b) any such
waiver shall not relieve such tenant from the obligation to comply with such
rule or regulation in the future unless expressly consented to by Landlord, and
(c) no waiver granted to any tenant shall relieve any other tenant from the
obligation of complying with the foregoing Rules and Regulations unless such
other tenant has received a similar waiver in writing from Landlord.

 

 

 

 

1.

The sidewalks, entrances, passages, courts, elevators, vestibules, stairways,
corridors or halls or other parts of the Property not occupied by any tenant
shall not be obstructed or encumbered by any tenant or used for any purpose
other than ingress or egress to and from the Leased Premises. Landlord shall
have the right to control and operate the public portions of the Property, and
the facilities furnished for the common use of the tenants, in such manner as
Landlord deems best for the benefit of the tenants generally. No tenant shall
permit the visit to the Leased Premises of persons in such numbers or under such
conditions as to interfere with the use and enjoyment by other tenants of the
entrances, corridors, elevators, and other public portions or facilities of the
Property.

 

 

 

 

2.

No awnings or other projections shall be attached to the outside walls of the
Property without the prior written consent of Landlord. No drapes, blinds,
shades, or screens shall be attached to or hung in, or used in connection with,
any window or door of the Leased Premises, without the prior written consent of
Landlord. Such awnings, projections, curtains, blinds, screens or other fixtures
must be of a quality type, design and color and attached in the manner approved
by Landlord.

 

 

 

 

3.

No sign, advertisement, notice, or other lettering shall be exhibited,
inscribed, painted or affixed by any tenant on any part of the outside or inside
of the Leased Premises or Property without the prior written consent of
Landlord. In the event of the violation of the foregoing by any tenant, Landlord
may remove same without any liability, and may charge the expense incurred by
such removal to the tenant or tenants violating this rule. All interior signs on
the doors and directory tablet shall be inscribed, painted or affixed for each
tenant by Landlord, and shall be of a size, color and style acceptable to
Landlord.

 

 

 

 

4.

No show cases or other articles shall be put in front of or affixed to any part
of the exterior of the Property, nor placed in the halls, corridors or
vestibules without the prior written consent of Landlord.

 

 

 

 

5.

The water and wash closets and other plumbing fixtures shall not be used for any
purposes other than those for which they were constructed, and no sweepings,
rubbish, rags, or other substances shall be thrown therein. All damages
resulting from any misuse of the fixtures shall be borne by the tenant who, or
whose servants, employees, agents, visitors or licensees, shall have caused the
same.

 

 

 

 

6.

There shall be no marking, painting, drilling into or other form of defacing or
damage of any part of the Leased Premises or the Property. No boring, cutting or
stringing of wires shall be permitted. No tenant shall construct, maintain, use
or operate within the Leased Premises or elsewhere within or on the outside of
the Property, any electrical device, wiring or apparatus in connection with a
loud speaker system or other sound system without Landlord’s prior written
approval. However, Landlord shall not unreasonably withhold consent if Tenant
wants to paint within the Leased Premises.

(INITIALS) [d76027067.jpg]

26

--------------------------------------------------------------------------------




 

 

 

 

7.

No bicycles, vehicles or animals, birds or pets of any kind shall be brought
into or kept in or about the Leased Premises, and no cooking shall be done or
permitted by any tenant on said Leased Premises except for such tenant’s
employees use. No tenant shall cause or permit any unusual or objectionable
odors to originate from the Leased Premises.

 

 

 

 

8.

No tenant shall make, or permit to be made, any disturbing noises or disturb or
interfere with occupants of this or neighboring Properties or Leased Premises or
those having business with them, whether by the use of any musical instrument,
radio, talking machine or in any other way. No tenant shall throw anything out
of the doors or windows or down the corridors or stairs.

 

 

 

 

9.

No space in the Property shall be used for manufacturing, for the storage of
merchandise, or for the sale of merchandise, goods or property of any kind at
auction.

 

 

 

 

10.

No flammable, combustible or explosive fluid, chemical or substances shall be
brought or kept upon the Leased Premises.

 

 

 

 

11.

No additional locks or bolts of any kind shall be placed upon any of the doors
or windows by any tenant, nor shall any changes be made in existing locks or the
mechanism thereof without the prior written approval of Landlord. The doors
leading to the corridors or main halls shall be kept closed during business
hours except as they may be used to ingress or egress. Each tenant shall, upon
the termination of his tenancy, return to Landlord all keys of stores, offices,
storage, and toilet rooms either furnished to, or otherwise procured by, such
tenant and in the event of the loss of any such keys, such tenant shall pay to
Landlord the cost of replacing the locks.

 

 

 

 

12.

All removals, or the carrying in or out of any safes, freight, furniture or
bulky matter of any description must take place during the hours which Landlord
or its agents may determine from time to time. Landlord reserves the right to
inspect all freight to be brought into the Property and to exclude from the
Property all freight which violates any of these Rules and Regulations or the
Lease of which these Rules and Regulations are a part.

 

 

 

 

13.

Any person employed by any tenant to do janitorial work within the Leased
Premises must obtain Landlord’s consent prior to commencing such work, and such
person shall, while in the Property and outside of said Leased Premises, comply
with all instructions issued by the superintendent of the Property. No tenant
shall engage or pay any employees on the Leased Premises, except those actually
working for such tenant on said Leased Premises.

 

 

 

 

14.

No tenant shall purchase spring water, ice, coffee, soft drinks, towels, or
other merchandise services from any company or persons whose repeated violations
of the Property’s regulations have caused, in Landlord’s opinion, a hazard or
nuisance to the Property and/or its occupants

 

 

 

 

15.

Landlord shall have the right to prohibit any advertising by any tenant which in
Landlord’s opinion tends to impair the reputation of the Property or its
desirability as a Property for offices, and upon written notice from Landlord,
such tenant shall refrain from or discontinue such advertising.

 

 

 

 

16.

The Leased Premises shall not be used for lodging or sleeping or for any immoral
or illegal purpose.

 

 

 

 

17.

No tenant shall occupy or permit any portion of the Leased Premises to be used
or occupied as an office for a public stenographer or typist, or for the
possession, storage, manufacture, or sale of liquor, narcotics, dope, tobacco in
any form, or as a barber or manicure shop, or as an employment bureau unless
said tenant’s lease expressly grants permission to do so. No tenant shall engage
or pay any employees on the Leased Premises, except those actually working for
such tenant on said Leased Premises, nor advertise for laborers giving an
address at said Leased Premises.

(INITIALS) [d76027067.jpg]

27

--------------------------------------------------------------------------------




 

 

 

 

18.

Each tenant, before closing and leaving the Leased Premises at any time, shall
see that all lights are turned off.

 

 

 

 

19.

The requirements of tenants will be attended to only upon application at the
office of the Property. Property employees shall not perform any work or do
anything outside of their regular duties, unless under special instruction from
the management of the Property.

 

 

 

 

20.

Canvassing, soliciting and peddling on the Property is prohibited and each
tenant shall cooperate to prevent the same.

 

 

 

 

21.

No water cooler, plumbing or electrical fixture shall be installed by any
tenant.

 

 

 

 

22.

There shall not be used in any space, or in the public halls of the Property,
either by any tenant or by jobbers or others, in the delivery or receipt of
merchandise, any hand trucks, except those equipped with rubber tires and side
guards.

 

 

 

 

23.

Access plates to underfloor conduits shall be left exposed. Where carpet is
installed, carpet shall be cut around access plates.

 

 

 

 

24.

Mats, trash or other objects shall not be placed in the public corridors.

 

 

 

 

25.

Drapes installed by Landlord for the use of any tenant or drapes installed by
any tenant which are visible from the exterior of the Property must be cleaned
by such tenant at least once a year, without notice, at such tenant’s own
expense.

(INITIALS) [d76027067.jpg]

28

--------------------------------------------------------------------------------




(PLAN) [d76027008.jpg]

29

--------------------------------------------------------------------------------




(PLAN) [d76027009.jpg]

30

--------------------------------------------------------------------------------




(PLAN) [d76027010.jpg]

31

--------------------------------------------------------------------------------




(PLAN) [d76027011.jpg]

32

--------------------------------------------------------------------------------




(PLAN) [d76027012.jpg]

33

--------------------------------------------------------------------------------




(PLAN) [d76027013.jpg]

34

--------------------------------------------------------------------------------